Exhibit 10.2


 
EXECUTION VERSION
 
INVESTMENT AGREEMENT
 
 
by and between
 
 
HAMPTON ROADS BANKSHARES, INC.
 
 
and
 
 
CAPGEN CAPITAL GROUP VI LP
 
 
dated as of June 30, 2010
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
Page
 
ARTICLE I PURCHASE; CLOSING
2
 
1.1.
Issuance, Sale and Purchase
2
 
1.2.
Closing; Closing Deliverables; Closing Conditions
2
ARTICLE II REPRESENTATIONS AND WARRANTIES
7
 
2.1.
Certain Terms
7
 
2.2.
Representations and Warranties of the Company
8
 
2.3.
Representations and Warranties of CapGen
25
ARTICLE III COVENANTS..
26
 
3.1.
Conduct of Business Prior to Closing
26
 
3.2.
No Shop
28
 
3.3.
Access; Reports; Confidentiality
29
 
3.4.
Filings; Other Actions
29
 
3.5.
Governance Matters
31
 
3.6.
Avoidance of Control
33
 
3.7.
Notice of Certain Events
33
 
3.8.
Commercially Reasonable Efforts
33
 
3.9.
Preemptive Rights
34
 
3.10.
Most Favored Nation
35
 
3.11.
Transfer Taxes
36
 
3.12.
Legend
36
 
3.13.
Continued Listing Authorization
37
 
3.14.
Registration Rights
37
 
3.15.
Certain Other Transactions
50
 
3.16.
Articles of Amendment
51
 
3.17.
Exchange Offers
51
 
3.18.
Rights Offering
51
ARTICLE IV TERMINATION...
52
 
4.1.
Termination
52
 
4.2.
Effects of Termination
53
ARTICLE V INDEMNITY
53
 
5.1.
Indemnification by the Company
53
 
5.2.
Indemnification by CapGen
54
 
5.3.
Notification of Claims
55
 
5.4.
Indemnification Payment
56
 
5.5.
Exclusive Remedies
56
ARTICLE VI MISCELLANEOUS
56
 
6.1.
Survival
56
 
6.2.
Expenses
57
 
6.3.
Other Definitions
57
 
6.4.
Independent Nature of CapGen’s Obligations and Rights
61
 
6.5.
Amendment and Restatement of Original Minority Investors Agreement
62
 
6.6.
Amendment and Waivers
62
 
6.7.
Counterparts and Facsimile
62
 
6.8.
Governing Law
62
 
6.9.
Jurisdiction
62
 
6.10.
WAIVER OF JURY TRIAL
63
 
6.11.
Notices
63
 
6.12.
Entire Agreement
64
 
6.13.
Successors and Assigns
64
 
6.14.
Captions
64
 
6.15.
Severability
64
 
6.16.
Third Party Beneficiaries
64
 
6.17.
Public Announcements
64
 
6.18.
Specific Performance
65
 
6.19.
No Recourse
65

 
 
 
LIST OF SCHEDULES AND EXHIBITS
 
Schedule I        Knowledge
Schedule II       Exchange Offer
 
Exhibit A          Form of Voting Agreement
Exhibit B           Legal Opinion
Exhibit C          Acknowledgment and Waiver of Executive Officers
Exhibit D          Acknowledgment and Waiver of Directors
Exhibit E           Supplemental Acknowledgment and Waiver of Officers and
Directors
Exhibit F           Preferred Stock Articles of Amendment
Exhibit G           General Articles of Amendment
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
 

 
 
Acquisition Transaction...................................3.2(a)
Action............................................................. 2.2(g)
Additional Agreements...................................Recitals
Additional Investors........................................Recitals
Affiliate........................................................... 6.3(b)
Agency............................................................ 6.3(a)
Agreement....................................................... Preamble
Anchor Investor............................................... Recitals
Anchor Investor Agreement.............................Recitals
Anchorage....................................................... Recitals
Anchorage Investor Letter............................... 3.10
Articles of Amendment....................................6.3(c)
Bank Boards...................................................  3.5(a)
Banks..............................................................  2.2(a)
Bankshares Benefits Plans............................... 2.2(x)(1)
Benefit Plans.................................................... 2.2(x)(1)
BFI.................................................................   1.2(c)(2)(D)
BHC Act.........................................................  1.2(c)(2)(D)
Board of Directors........................................... 6.3(d)
Burdensome Condition.................................... 1.2(c)(2)(F)
Business Combination......................................6.3(g)(B)
Business Day................................................... 6.3(e)
CapGen..........................................................   Preamble
CapGen Deductible.........................................  5.1(b)
CapGen Designated Director........................... 3.5(a)
CapGen Indemnified Parties.............................5.1(a)
CapGen Indemnitee......................................... 3.5(f)
CapGen Indemnitors........................................ 3.5(f)
CapGen Investor Letter...................................  3.10
CapGen Regulatory Application.......................1.2(c)(2)(D)
CapGen Specified Representations.................. 6.3(s)
Capital Stock..................................................   6.3(f)
Capitalization Date........................................... 2.2(c)
Carlyle............................................................   Recitals
Carlyle Investor Letter..................................... 3.10
Change in Control............................................ 6.3(g)
Closing............................................................  1.2(a)
Closing Date....................................................  1.2(a)
Code...............................................................   6.3(h)
Common Shares..............................................  Recitals
Common Stock...............................................  Recitals
Company........................................................   Preamble
Company Deductible....................................... 5.2(b)

 
 

--------------------------------------------------------------------------------

 
 
 

Company Employees....................................... 2.2(x)(1)
Company Financial Statements.........................2.2(h)
Company Option............................................. 2.2(c)
Company Preferred Stock............................... 2.2(c)
Company Reports........................................... 2.2(i)
Company Restricted Stock..............................2.2(c)
Company Specified Representations...............6.3(i)
Company Subsidiaries.....................................2.2(b)
Company Subsidiary....................................... 2.2(b)
Continuing Directors........................................6.3(j)
Controlled Group............................................  2.2(x)(3)
Convertible Preferred Stock............................ Recitals
Davidson Investor Letter..................................3.10
Demand Notice...............................................  3.14(a)(2)
Demand Registration Statement.......................3.14(a)(2)
Disclosure Schedule......................................... 6.3(k)
Effective Date.................................................. 3.14(k)(1)
Effectiveness Deadline.....................................3.14(k)(2)
Environmental Laws.........................................6.3(l)
ERISA............................................................   2.2(x)(1)
Exchange Act..................................................  2.2(e)(2)
Exchange Agreement....................................... Recitals
Exchange Offers.............................................. Recitals
FDIC..............................................................   2.2(b)
Federal Reserve..............................................  1.2(c)(2)(D)
Filing Deadline.................................................3.14(a)(1)
finally determined.............................................5.4
First Secondary Offering Registration..............3.14(a)(7)
FirTree Investor Letter..................................... 3.10
GAAP.............................................................   6.3(m)
General Articles of Amendment....................... 6.3(n)
General Stockholder Proposals........................  3.4(b)
Governmental Consent..................................... 6.3(o)
Governmental Entity.........................................6.3(p)
Hampton Roads..............................................   2.2(a)
Holder.............................................................   3.14(k)(3)
Holders’ Counsel.............................................  3.14(k)(4)
HSR Act.........................................................    6.3(o)
Indemnified Party............................................. 5.3(a)
Indemnifying Party........................................... 5.3(a)
Indemnitee.......................................................  3.14(g)(1)
Insider.............................................................   2.2(ff)
Insurer.............................................................   6.3(q)
Intellectual Property Rights...............................2.2(w)
Interim Financials............................................. 2.2(h)
Investment.......................................................  Recitals

 
 

--------------------------------------------------------------------------------

 
 

Investors.........................................................   Recitals
IT Assets.........................................................   2.2(w)
Knowledge......................................................  6.3(r)
Law................................................................   2.2(r)
Legacy Stockholder......................................... 3.18(a)
Liens...............................................................  2.2(d)(2)
Loan Investor..................................................  6.3(t)
Losses.............................................................  6.3(u)
Material Adverse Effect...................................2.1(a)
Material Contracts........................................... 2.2(t)
Minority Investors Agreement..........................6.5
Modification Date............................................ 6.5
New Security..................................................  3.9(a)
Nominating Committee....................................3.5(b)
Non-Qualifying Transaction.............................6.3(g)(B)
Observer.........................................................  3.5(d)
OFAC............................................................   2.2(o)
Offering Ceiling................................................3.14(a)(7)
Other Private Placements................................. Recitals
Parent Corporation..........................................  6.3(g)(B)
PBGC.............................................................   2.2(x)(6)
Pending Underwritten Offering........................3.14(l)
Permitted DTA Impairment..............................2.1(a)
Person.............................................................   6.3(v)
Piggyback Registration.....................................3.14(a)(4)
Placement Agents............................................  2.2(cc)
Preferred Stock Articles of Amendment...........3.4(b)
Preferred Stock Proposals...............................  3.4(b)
Previously Disclosed........................................ 2.1(b)
Proxy Statement..............................................  6.3(w)
Purchase Price................................................. 1.1
Qualifying Ownership Interest..........................3.5
Register...........................................................   3.14(k)(5)
registered........................................................   3.14(k)(5)
Registrable Securities....................................... 3.14(k)(6)
registration...................................................... . 3.14(k)(5)
Registration Expenses...................................... 3.14(k)(7)
Regulatory Agreement..................................... 2.2(s)
Representatives...............................................   3.2(a)
Rights..............................................................   3.18(a)
Rights Offering................................................. 3.18(a)
Rights Purchase Price......................................  3.18(a)
Rule 144.........................................................    6.3(x)
Rule 158.........................................................    3.14(k)(8)
Rule 159A.......................................................   3.14(k)(8)
Rule 405.........................................................    3.14(k)(8)

 
 

--------------------------------------------------------------------------------

 
 

Rule 415.........................................................    3.14(k)(8)
Schedule TO...................................................    6.3(y)
SEC................................................................   2.1(b)
SEC Guidance................................................. 3.14(k)(9)
Second Secondary Offering Registration.........3.14(a)(7)
Secondary Offering Registrations....................3.14(a)(7)
Securities Act.................................................. 2.2(e)(1)
Selling Expenses..............................................3.14(k)(10)
Series A Exchange...........................................6.3(z)
Series A Preferred Stock................................. Recitals
Series A Stockholder Proposal........................ 6.3(aa)
Series B Exchange........................................... 6.3(bb)
Series B Preferred Stock................................. Recitals
Series B Stockholder Proposal........................ 6.3(cc)
Shelf Registration Statement............................3.14(a)(3)
Shore..............................................................   2.2(a)
Special Registration......................................... 3.14(i)
Stock Plans.....................................................   2.2(c)
Stockholder Proposals..................................... 6.3(dd)
Subsidiary.......................................................  6.3(ee)
Surviving Corporation......................................6.3(g)(B)
Suspension Period........................................... 3.14(d)
TARP Exchange.............................................. Recitals
TARP Preferred Stock....................................  Recitals
TARP Warrant................................................  Recitals
Tax.................................................................   6.3(ff)
Tax Return......................................................  6.3(gg)
Taxes..............................................................   6.3(ff)
Third Party Claim............................................ 5.3(a)
Transaction Documents....................................6.3(hh)
Treasury..........................................................  Recitals
Treasury Letter................................................  Recitals
Voting Debt.....................................................  2.2(c)
Warrants.........................................................   6.3(ii)
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

INVESTMENT AGREEMENT
 
This Investment Agreement, is dated as of June 30, 2010 (this “Agreement”), and
is by and between HAMPTON ROADS BANKSHARES, INC., a Virginia corporation (the
“Company”), and CAPGEN CAPITAL GROUP VI LP, a Delaware limited partnership
(“CapGen”).
 
RECITALS:
 
A.  The Investment.  The Company intends to issue and sell to CapGen, and CapGen
intends to purchase from the Company, the number of shares of $0.625 par value
common stock of the Company (the “Common Stock” or “Common Shares”) as will
result in CapGen owning a number of Common Shares equal to approximately 14.18%
of the shares of Common Stock outstanding immediately after giving effect to the
transactions contemplated by the Transaction Documents (and assuming the Rights
Offering is fully subscribed without use of the backstop commitments) for an
aggregate purchase price of approximately $44.5 million payable by CapGen to the
Company (the “Investment”).
 
B.  Other Private Placements.  The Company has entered into but not closed the
sale of  324,862,471 shares of Common Stock to ACMO HR, LLC and/or its
Affiliates (“Anchorage”) and Carlyle Global Financial Services Partners, L.P.
and/or its Affiliates (“Carlyle”), pursuant to an Amended and Restated
Investment Agreement among Anchorage, Carlyle and the Company dated as of even
date herewith (the “Anchor Investor Agreement”), and the offering to other
accredited investors (the “Additional Investors”) in one or more private
placement transactions of an aggregate of approximately 164,696,814 shares of
Common Stock (the “Other Private Placements”), pursuant to subscription
agreements with the Additional Investors (the “Additional Agreements”), with the
initial closing of such transactions to occur simultaneously with the closing of
the Investment. Herein, Anchorage and Carlyle are each an “Anchor Investor,” and
together with CapGen and the Additional Investors, the “Investors”). The
Investment and the Other Private Placements are currently anticipated to
generate approximately $235.0 million of total gross proceeds to the Company.
 
C.  TARP Exchange.  The United States Department of Treasury (the “Treasury”)
holds (i) 80,347 shares of Fixed Rate Cumulative Perpetual Preferred Stock,
Series C (the “TARP Preferred Stock”) and (ii) a warrant, dated December 31,
2008, to purchase 1,325,858 shares of the Common Stock at an exercise price of
$9.09 per share (the “TARP Warrant”).  On the terms and subject to the
conditions set forth in a letter dated May 18, 2010 from Treasury to the Company
(the “Treasury Letter”), and an Exchange Agreement to be executed by the
Treasury and the Company incorporating the terms of the Treasury Letter (the
“Exchange Agreement”), the Company intends to exchange the TARP Preferred Stock
for a new series of mandatorily convertible preferred stock (the “Convertible
Preferred Stock”), which such shares the Company will then convert into
46,713,372 shares of Common Stock (subject to adjustment as provided therein),
and to amend the TARP Warrant to, among other things, reduce the exercise price
thereof to $0.43 per share (collectively, the “TARP Exchange”).
 
D.  Exchange Offers.  Prior to the First Closing (as defined in the Anchor
Investment Agreement), the Company intends to conduct exchange offers (the
“Exchange Offers”) pursuant to which the Company will offer to exchange each
share of the Non-Convertible Non-Cumulative Perpetual Preferred Stock, Series A
(the “Series A Preferred Stock”) for Common Shares and each share of the
Non-Convertible Non-Cumulative Perpetual Preferred Stock, Series B (the “Series
B Preferred Stock”) for Common Shares, in each case on the terms set forth on
Schedule II hereto.
 
E.  Charter Amendment and Stockholder Proposals.  In connection with the
transactions contemplated hereby and the Exchange Offers, the Company will call
a special meeting of stockholders for the purpose of (i) increasing the
authorized number of Common Shares to an amount necessary to consummate the
transactions contemplated by the Transaction Documents and the other
transactions referred to herein and therein, (ii) amending the terms of the
Series A Preferred Stock and the Series B Preferred Stock, (iii) approving the
issuance of the Common Shares pursuant to NASDAQ Marketplace Rules 5635(b) and
5635(d), (iv) approving a reverse stock split of the Common Shares, if such
approval is required by the NASDAQ Marketplace Rules or as the Company
otherwise  deems necessary and (v) adopting certain other amendments to the
Articles of Incorporation of the Company.
 
F.  The Rights Offering.  Following the First Closing (as defined in the Anchor
Investment Agreement), the Company will commence a rights offering providing
holders of record of the Common Stock on the day prior to the Closing Date with
the right to invest in Common Stock at the same price per share paid by the
Anchor Investors and CapGen.  The rights will be non-transferable and will
provide for the purchase of a maximum of $20.0 million  of Common Stock by such
existing stockholders.
 
G.  Voting Agreements.  Each of the members of the Board of Directors has
entered into separate voting agreements substantially in the form of Exhibit A
hereto whereby such member of the Board of Directors agreed to vote their shares
of Common Stock in favor of the Stockholder Proposals.
 
NOW, THEREFORE, in consideration of the foregoing mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and CapGen hereby agree
as follows:
 
ARTICLE I
PURCHASE; CLOSING
1.1.           Issuance, Sale and Purchase.
 
Subject to the terms set forth herein and subject to the satisfaction or waiver
of the conditions set forth in Section 1.2 below, the Company agrees to issue
and sell to CapGen, and CapGen agrees to purchase from the Company, free and
clear of any Liens, 103,463,970 Common Shares or that greater number of Common
Shares that, assuming the Rights Offering is fully subscribed without use of the
backstop commitments, shall equal 14.18% of the shares of Common Stock
outstanding immediately after giving effect to all the transactions contemplated
by the Transaction Documents, for a purchase price of $44,489,507 (the “Purchase
Price”) payable by CapGen to the Company.
 
1.2.           Closing; Closing Deliverables; Closing Conditions.
 
(a)           Closing.  The closing of the purchase of the Common Shares by
CapGen pursuant hereto (the “Closing”) shall occur on the second Business Day
following the satisfaction or waiver of the conditions to the Closing set forth
in Section 1.2(c) (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or
 

 
2

--------------------------------------------------------------------------------

 

waiver of those conditions) (provided, that the Company shall provide CapGen
with notice of the Closing Date and provided further that the Closing Date shall
be postponed as necessary to ensure that the Closing Date occurs no earlier than
ten (10) Business Days after the foregoing notice has been provided by the
Company to CapGen) at the offices of Simpson Thacher & Bartlett located at 425
Lexington Avenue, New York, NY 10017 or such other date or location as agreed in
writing by the parties.  The date of the Closing is referred to as the “Closing
Date.”
 
(b)           Closing Deliverables.  At the Closing the parties shall make the
following deliveries:
 
(A)           The Company shall have delivered to CapGen a certificate
evidencing the incorporation and good standing of the Company and each of the
Company Subsidiaries as of a date within ten (10) Business Days before the
Closing Date;
 
(B)           The Company shall have delivered (or shall deliver concurrently
with the Closing) to CapGen the number of the Common Shares to be purchased
pursuant to Section 1.1 registered in the name of CapGen;
 
(C)           CapGen shall deliver concurrently with the Closing the Purchase
Price by wire transfer or immediately available funds to the account provided to
the Company at least one (1) Business Day prior to the Closing Date; and
 
(D)           The Company shall have delivered to CapGen such other documents
relating to the purchase and sale of the Common Shares contemplated by this
Agreement as CapGen shall have reasonably requested.
 
(c)           Closing Conditions.  (1)  The respective obligations of CapGen, on
the one hand, and the Company, on the other hand, to consummate the Closing are
each subject to the satisfaction or written waiver by the Company and CapGen of
the following conditions prior to the Closing:
 
(A)           No provision of any Law and no judgment, injunction, order or
decree shall prohibit the Closing or shall prohibit or restrict CapGen or any of
its Affiliates from owning or voting any Common Shares;
 
(B)           All Governmental Consents required to have been obtained at or
prior to the Closing Date in connection with the execution, delivery or
performance of the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby shall have been obtained and shall
be in full force and effect;
 
(C)           Any waiting period (and any extension thereof) applicable to the
consummation of the transactions contemplated by the Transaction Documents under
the HSR Act shall have expired or been earlier terminated; and
 
(D)           The General Stockholder Proposals shall have been approved and
adopted and the General Articles of Amendment shall have been duly filed with
the Commonwealth of Virginia State Corporation Commission and shall be in full
force and effect.
 
(2)           The obligation of CapGen to purchase the Common Shares to be
purchased by it at the Closing is also subject to the satisfaction or written
waiver by CapGen of the following conditions prior to the Closing:
 

 
3

--------------------------------------------------------------------------------

 

(A)           The representations and warranties of the Company set forth in
this Agreement shall be true and correct in all respects on and as of May 23,
2010 and on and as of the Closing Date as though made on and as of the Closing
Date, except where the failure to be true and correct (without regard to any
materiality or Material Adverse Effect qualifications contained therein),
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect with respect to the Company (and except that (1)
representations and warranties made as of a specified date shall be true and
correct as of such date and (2) the representations and warranties of the
Company set forth in Section 2.2(b) (but only with respect to the last sentence
thereof), Section 2.2(c), Section 2.2(f) and Section 2.2(q)(4) shall be true and
correct in all respects;
 
(B)           The Company shall have performed and complied with in all material
respects all agreements, covenants and conditions required by the Transaction
Documents to be performed by it on or prior to the Closing Date (except that
with respect to agreements, covenants and conditions that are qualified by
materiality, the Company shall have performed and complied with such agreements,
covenants and conditions, as so qualified, in all respects);
 
(C)           CapGen shall have received a certificate, dated as of the Closing
Date, signed on behalf of the Company by a senior executive officer certifying
to the effect that the conditions set forth in Section 1.2(c)(2)(A) and Section
1.2(c)(2)(B) have been satisfied on and as of the Closing Date;
 
(D)           CapGen shall have received all Governmental Consents, regulatory
approvals and determinations necessary to complete the Investment, including
approval of its application to the Board of Governors of the Federal Reserve
System (the “Federal Reserve”) and any notice or application to the Virginia
Bureau of Financial Institutions (the “BFI”) to acquire control of the Company
and the Banks under the Bank Holding Company Act of 1956, as amended (the “BHC
Act”) (such application, the “CapGen Regulatory Application”);
 
(E)           [Reserved.]
 
(F)           There shall not be any action taken, or any Law enacted, entered,
enforced or deemed applicable to the Company or the Company Subsidiaries, CapGen
or the transactions contemplated by the Transaction Documents, by any
Governmental Entity, whether in connection with the Governmental Consents
specified in Section 1.2(c)(1)(B) or otherwise, which imposes any restriction or
condition which CapGen determines, in its reasonable good faith judgment, is
materially and unreasonably burdensome or would reduce the benefits of the
transactions contemplated hereby to CapGen to such a degree that CapGen would
not have entered into the Transaction Documents had such condition or
restriction been known to it on May 23, 2010 (any such condition or restriction,
a “Burdensome Condition”), and, for the avoidance of doubt, any requirements to
maintain capital in excess of the amount required to be considered “well
capitalized” under generally applicable published guidelines shall be deemed a
Burdensome Condition unless otherwise determined by CapGen in its sole
discretion);
 

 
4

--------------------------------------------------------------------------------

 

(G)           There shall not be in effect, as a result of any Regulatory
Agreement, any limitation that would limit the amount of either Bank’s brokered
deposits to an amount less than the amount of brokered deposits on the books of
that Bank on June 24, 2010;
 
(H)           The Banks shall have received from the Federal Reserve assurances
reasonably satisfactory to CapGen that the Banks will be determined by the
Federal Reserve within 10 days of the Closing Date to be “well capitalized”
pursuant to section 208.42(b) of its Regulation H (12 C.F.R. § 208.42(b);
 
(I)           As of the Closing Date, the Company and the Company Subsidiaries
shall have, on a consolidated basis, (a) at least $200,000,000 in (i) cash and
due from banks, (ii) deposits in other banks, (iii) overnight funds sold and due
from the Federal Reserve Bank and (iv) securities available for sale that have
not been pledged and for which a liquid market and price quotations are
immediately available through a major securities dealer; and (b) at least
$2,200,000,000 in non-brokered deposits (including money market, demand,
checking, savings and transactional accounts and certificates of deposits);
 
(J)           The Banks shall have received assurances reasonably satisfactory
to CapGen that the Banks will be permitted to accept uninsured deposits within
10 days of the Closing Date;
 
(K)           Since May 23, 2010, a Material Adverse Effect shall not have
occurred and no change or other event shall have occurred that, either
individually or in the aggregate, would reasonably be likely to have a Material
Adverse Effect;
 
(L)           The Company shall have received (or shall receive concurrently
with the Closing) proceeds from the sale of the Common Shares pursuant to the
Investment, the Anchor Investor Agreement and the Other Private Placements, in
each case at a price per share of $0.43, in an aggregate amount of not less than
$235,000,000;
 
(M)           Either (i) not less than 100% of the aggregate liquidation
preference of the outstanding shares of the Series A Preferred Stock and the
Series B Preferred Stock shall have been exchanged for Common Shares pursuant to
the Exchange Offers or (ii) (A) not less than 51% of the aggregate liquidation
preference of the outstanding shares of the Series A Preferred Stock and the
Series B Preferred Stock shall have been exchanged for Common Shares pursuant to
the Exchange Offer and (B) the Series A Stockholder Proposals and the Series B
Stockholder Proposals shall have been approved and adopted and the Preferred
Stock Articles of Amendment shall have been duly filed with the Commonwealth of
Virginia State Corporation Commission and shall be in full force and effect.
 
(N)           Contemporaneously with the Closing, all of the TARP Preferred
Stock shall have been exchanged for or converted into 46,713,372 shares of
Common Stock, directly or through an exchange into and conversion of the
Convertible Preferred Stock;
 
(O)           The TARP Warrants shall have been amended to reflect the reduced
conversion price of $0.43 per share pursuant to the terms and conditions of the
Treasury Letter;
 

 
5

--------------------------------------------------------------------------------

 

(P)           At any time after May 23, 2010, the Company shall not have agreed
to enter into or entered into (a) any agreement or transaction in order to raise
capital or (b) any transaction that resulted in, or would result in if
consummated, a Change in Control of the Company, in each case, other than in
connection with the transactions contemplated by the Transaction Documents;
 
(Q)           The number of members of the Board of Directors shall have been
reduced to eleven (11) members, including one CapGen Designated Director and the
chief executive officer of the Company.  Any existing member of the Board of
Directors who will not be among the eleven (11) members of the Board of
Directors immediately following the Closing shall have tendered his conditional
resignation from the Board of Directors to the Company to be effective upon the
Closing;
 
(R)           CapGen shall have received a certificate signed on behalf of the
Company by a senior executive of the Company, dated as of the Closing Date,
certifying (a) the resolutions adopted by the Board of Directors or a duly
authorized committee thereof approving the transactions contemplated by the
Transaction Documents and the issuance of the Common Shares in the Other Private
Placements, (b) the current versions of the Articles of Incorporation, as
amended, and By-Laws, as amended, of the Company and (c) as to the signatures
and authority of the individuals signing this Agreement and related documents on
behalf of the Company.
 
(S)           At the Closing, the Company shall have caused CapGen to receive,
substantially in the forms set forth as Exhibit B hereto, opinions of Williams
Mullen, counsel to the Company.
 
(T)           (i) No later than 30 days after the date of this Agreement, the
Company shall have caused each of the executives identified in the Disclosure
Schedules relating to Section 2.2(x)(7)(A), and each  member of the Board of
Directors, to execute an acknowledgement and a waiver, in the form attached as
Exhibit C or Exhibit D hereto, as applicable, and an acknowledgement and a
waiver, in the form attached as Exhibit E hereto, and (ii) prior to the Closing,
the Company shall amend all Benefit Plans identified in the Disclosure Schedules
relating to Section 2.2(x)(7) to clarify that the transactions contemplated by
the Transaction Documents shall not result in or accelerate any payment or
severance benefit becoming due to any current of former employee, officer or
director of the Company or any Company Subsidiary; and
 
(U)           The Common Stock, including the Common Shares issued hereunder,
(i) shall be designated for listing and quotation on the Nasdaq Stock Market and
(ii) shall not have been suspended, as of the Closing Date, by the SEC or the
Nasdaq Stock Market from trading on the Nasdaq Stock Market.
 
(3)           The obligations of the Company hereunder to issue and sell the
Common Shares to CapGen at the Closing is subject to the satisfaction or written
waiver by the Company of the following conditions prior to the Closing:
 
(A)           The representations and warranties of CapGen set forth in this
Agreement shall be true and correct in all respects on and as of the date of
this Agreement and on and as of the Closing Date as though made on and as of the
Closing Date except where the failure to be true and correct (without regard to
any materiality
 

 
6

--------------------------------------------------------------------------------

 

qualifications contained therein) would materially adversely affect the ability
of CapGen to perform its obligations hereunder;
 
(B)           CapGen shall have performed and complied with in all material
respects all agreements, covenants and conditions required by the Transaction
Documents to be performed by it on or prior to the Closing Date (except that
with respect to agreements, covenants and conditions that are qualified by
materiality, CapGen shall have performed and complied with such agreements,
covenants and conditions, as so qualified, in all respects).
 
(C)           The Company shall have received a certificate, dated as of the
Closing Date, from CapGen signed on behalf of CapGen by a senior executive
officer or similar official of CapGen certifying to the effect that the
conditions set forth in Section 1.2(c)(3)(A) and Section 1.2(c)(3)(B) have been
satisfied on and as of the Closing Date.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
2.1.           Certain Terms.
 
(a)           As used in this Agreement, the term “Material Adverse Effect”
means any circumstance, event, change, development or effect that, individually
or in the aggregate, would reasonably be expected to (i) result in a material
adverse effect on the assets, liabilities, business, condition (financial or
otherwise) or results of operations of the Company and its Subsidiaries, taken
as a whole, or (ii) materially impair or delay the ability of the Company or any
of the Company Subsidiaries to perform its or their obligations under the
Transaction Documents to consummate the Closing or any of the transactions
contemplated hereby or thereby; provided, however, that in determining whether a
Material Adverse Effect has occurred, there shall be excluded any effect to the
extent resulting from (A) actions or omissions of the Company or any Company
Subsidiary expressly required by the terms of the Transaction Documents; (B)
changes, after May 23, 2010, in general economic conditions in the United
States, including financial market volatility or downturn, (C) changes, after
May 23, 2010, affecting generally the industries or markets in which the Company
operates, (D) acts of war, sabotage or terrorism, military actions or the
escalation thereof, or outbreak of disease, (E) any changes, after May 23, 2010,
in applicable Laws or accounting rules or principles, including changes in GAAP,
(F) the announcement or pendency of the transactions contemplated by the
Transaction Documents or (G) any failure by the Company or any of the Company
Subsidiaries to meet any internal projections or forecasts with regard to the
assets, liabilities, business, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole (it being
understood and agreed that the facts and circumstances giving rise to such
failure that are not otherwise excluded from the determination of whether a
Material Adverse Effect has occurred may be taken into account in determining
whether there has been a Material Adverse Effect); provided further, however,
that any circumstance, event, change, development or effect referred to in
clauses (B), (C), (D) or (E) above shall be taken into account in determining
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur to the extent that such circumstance, event, change, development or
effect has a disproportionate effect on the Company compared to other
participants in the industries or markets in which the Company operates; and
provided, further, however, that the parties agree that each of the following
shall constitute a Material Adverse Effect:  (i) any restatement of the
Company’s financial statements that would have the effect of reducing the
consolidated total equity of the Company by 7.5% or more (excluding the effect
of restatements for (A) an impairment of deferred tax assets but only to the
extent the impairment does not adversely affect the value of the deferred tax
asset on the opening balance
 

 
7

--------------------------------------------------------------------------------

 
sheet of the Company after Closing and after the application of purchase
accounting (“Permitted DTA Impairment”), and (B) an increase in the provision
for loan losses, loan charge offs, or any reserve for loan losses), or any
determination by the SEC or the Company’s independent accountants, or any
determination by the Board of Directors, that such a restatement should be
effected or (ii) any other circumstance, event, change, development or effect
after May 23, 2010 that would be reasonably expected to (A) cause the Company’s
GAAP net losses (excluding transaction expenses, accrual for preferred
dividends, and any Permitted DTA Impairment but not excluding the provision for
loan losses) for financial accounting purposes to exceed $40,000,000 in the
second quarter of 2010 or $30,000,000 in the third quarter of 2010, (B) cause
any unexpected increase in GAAP net losses (excluding provision for loan
losses), or reduction in GAAP net income (excluding provision for loan losses)
for all periods after Closing by more than $2,000,000 in excess of what would
otherwise be reported  or (C) reduce the total equity value of the Company by
more than $15,000,000 (excluding transaction expenses, provision for loan
losses, accrual for preferred dividends, and any Permitted DTA Impairment).
 
(b)           As used in this Agreement, the term “Previously Disclosed” with
regard to (1) any party means information set forth on its Disclosure Schedule
provided to the Anchor Investors on May 23, 2010 and provided to CapGen as of
May 23, 2010 (whether delivered to CapGen on or subsequent to May 23, 2010),
corresponding or responsive to the provision of this Agreement, to which such
information relates, provided, however, that if such information is disclosed in
such a way as to make its relevance or applicability to another provision of
this Agreement reasonably apparent on its face, such information shall be deemed
to be responsive to such other provision of this Agreement and (2) the Company
includes information publicly disclosed by the Company in (A) the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as filed
by it with the Securities and Exchange Commission (the “SEC”), (B) the Company’s
Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, as filed by
it with the SEC or (C) any Current Report on Form 8-K filed or furnished by it
with the SEC since January 1, 2010 available prior to May 23, 2010 (excluding
any risk factor disclosures contained in such documents under the heading “Risk
Factors” and any disclosure of risks included in any “forward-looking
statements” disclaimer or other statements that are similarly non-specific and
are predictive or forward-looking in nature).  Notwithstanding anything in this
Agreement to the contrary, the mere inclusion of an item in a Disclosure
Schedule shall not be deemed an admission that such item represents a material
exception or material fact, event or circumstance or that such item has had or
would reasonably be expected to have a Material Adverse Effect on the Company or
CapGen, as applicable.
 
2.2.           Representations and Warranties of the Company.
 
Except as Previously Disclosed (other than with respect to Sections 2.2(a),
2.2(d)(1), 2.2(d)(3), 2.2(e), 2.2(l), 2.2(o), 2.2(p), 2.2(u), 2.2(v), 2.2(w),
2.2(y), 2.2(bb), 2.2(dd), 2.2(ee), 2.2(hh), 2.2(ii), 2.2(jj), 2.2(kk) and
2.2(ll)), the Company hereby represents and warrants to CapGen, as of May 23,
2010 and as of the Closing Date (except for the representations and warranties
that are as of a specific date which shall be made as of that date), that:
 
(a)           Organization and Authority.  Each of the Company and the Company
Subsidiaries is a corporation or limited liability company duly organized and
validly existing under the laws of the jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would have, individually or in the aggregate, a Material Adverse Effect, and has
the corporate power and authority to own its properties and assets and to carry
on its business as it is now being conducted.  The Company has furnished to
CapGen true, correct and complete copies of the articles of incorporation and
by-laws (or similar governing
 

 
8

--------------------------------------------------------------------------------

 

documents) as amended through the date of this Agreement for the Company, The
Bank of Hampton Roads (“Hampton Roads”) and Shore Bank (“Shore”, and together
with Hampton Roads, the “Banks”).  The Company is duly registered as a bank
holding company under the BHC Act.
 
(b)           Company Subsidiaries.  The Company has Previously Disclosed a
true, complete and correct list of all of its subsidiaries as of the date of
this Agreement (each, a “Company Subsidiary”, and, collectively, the “Company
Subsidiaries”).  Except for the Company Subsidiaries, the Company does not own
beneficially, directly or indirectly, more than 5% of any class of equity
securities or similar interests of any corporation, bank, business trust,
association or similar organization, and is not, directly or indirectly, a
partner in any partnership or party to any joint venture.  The Company owns,
directly or indirectly, all of its interests in each Company Subsidiary free and
clear of any and all Liens.  The deposit accounts of Hampton Roads and Shore are
insured by the Federal Deposit Insurance Corporation (“FDIC”) to the fullest
extent permitted by the Federal Deposit Insurance Act and the rules and
regulations of the FDIC thereunder, and all premiums and assessments required to
be paid in connection therewith have been paid when due.  The Company
beneficially owns all of the outstanding capital securities and has sole control
of Hampton Roads and Shore.
 
(c)           Capitalization.  The authorized Capital Stock of the Company
consists of (i) 100,000,000 shares of Common Stock and (ii)1,000,000 shares of
preferred stock (including shares of Series A Preferred Stock, Series B
Preferred Stock and TARP Preferred Stock) (the “Company Preferred Stock”).  As
of the close of business on May 14, 2010 (the “Capitalization Date”), there were
22,153,594 shares of Common Stock outstanding and 23,266 shares of Series A
Preferred Stock, 37,550 shares of Series B Preferred Stock and 80,347 shares of
TARP Preferred Stock outstanding.  In addition, the TARP Warrant allows for the
purchase of 1,325,858 shares of Common Stock by Treasury at an exercise price of
$9.09 per share.  Since the Capitalization Date and through the date of this
Agreement, except in connection with the Transaction Documents and the
transactions contemplated hereby and thereby, including the Investment, the
Other Private Placements, the TARP Exchange, the Exchange Offers and the Rights
Offering, the Company has not (i) issued or authorized the issuance of any
shares of Common Stock or Company Preferred Stock, or any securities convertible
into or exchangeable or exercisable for shares of Common Stock or Company
Preferred Stock, (ii) reserved for issuance any shares of Common Stock or
Company Preferred Stock or (iii) repurchased or redeemed, or authorized the
repurchase or redemption of, any shares of Common Stock or Company Preferred
Stock.   As of the close of business on the Capitalization Date, other than in
respect of the Series A Preferred Stock, the Series B Preferred Stock, the TARP
Preferred Stock, the TARP Warrant and awards outstanding under or pursuant to
the Benefit Plans in respect of which an aggregate of 4,447,814 shares of Common
Stock have been reserved for issuance (including 1,799,657 shares reserved with
respect to the 2002 Dividend Reinvestment and Optional Cash Purchase Plan), no
shares of Common Stock or Company Preferred Stock were reserved for
issuance.  All of the issued and outstanding shares of Common Stock and Company
Preferred Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof.  None of the outstanding shares of Capital
Stock or other securities of the Company or any of the Company Subsidiaries was
issued, sold or offered by the Company or any Company Subsidiary in violation of
the Securities Act or the securities or blue sky laws of any state or
jurisdiction, or any applicable securities laws in the relevant jurisdictions
outside of the United States.  No bonds, debentures, notes or other indebtedness
having the right to vote on any matters on which the stockholders of the Company
may vote (“Voting Debt”) are issued and outstanding.  Section 2.2(c) of the
Disclosure Schedule sets forth the following information with respect to each
outstanding option to purchase shares of Common Stock (a “Company Option”) or
right to acquire shares of Common Stock (“Company Restricted
 

 
9

--------------------------------------------------------------------------------

 

Stock”) under the Hampton Roads Bankshares, Inc. 2006 Stock Incentive Plan, Bank
of Hampton Roads Non-Qualified Limited Stock Option Plan for Directors and
Employees, Gateway Financial Holdings, Inc. 2005 Omnibus Stock Ownership and
Long Term Incentive Plan, Gateway Financial Holdings, Inc. 2001 Nonstatutory
Stock Option Plan, Gateway Financial Holdings, Inc. 1999 Incentive Stock Option
Plan, Gateway Financial Holdings, Inc. 1999 Nonstatutory Stock Option Plan,
Gateway Financial Holdings, Inc. 1999 BOR Stock Option Plan, Shore Financial
Corporation 2001 Stock Incentive Plan, and Shore Saving Bank, F.S.B. 1992 Stock
Incentive Plan (the “Stock Plans”) which is true and correct as of May 23, 2010:
(A) the name and, to the Knowledge of the Company, the country and state of
residence of each holder of Company Options; (B) the number of shares of Common
Stock subject to such Company Option, and as applicable for each Company Option,
the date of grant, exercise price, number of shares vested or not otherwise
subject to repurchase rights, reacquisition rights or other applicable
restrictions as of May 23, 2010, vesting schedule or schedule providing for the
lapse of repurchase rights, reacquisition rights or other applicable
restrictions, the type of Company Option and the Stock Plan or other plan under
which such Company Options were granted or purchased; and (C) whether, in the
case of a Company Option, such Company Option is an Incentive Stock Option
(within the meaning of the Code).  The Company has made available to the
Investors copies of each form of stock option agreement evidencing outstanding
Company Options and has also delivered any other stock option agreements to the
extent there are variations from the form of agreement, specifically identifying
the holder(s) to whom such variant forms apply.  An aggregate of 1,674,505
shares of Common Stock are held for the benefit of participants in the Hampton
Roads Bankshares, Inc. 2008 Director Deferred Compensation Plan, Hampton Roads
Bankshares, Inc. Executive Savings Plan, Bank of Hampton Roads 401(K) Plan,
Hampton Roads Bankshares, Inc. Directors’ Deferred Compensation Plan, Director
Emeritus Program Agreements, Hampton Roads Bankshares, Inc. 2002 Dividend
Reinvestment and Optional Cash Purchase Plan, and Gateway Bank & Trust Company
401(K) Plan, all of which are issued and outstanding as of the Capitalization
Date.  As of the date of this Agreement, except for (x) the outstanding Company
Options described in this Section 2.2(c) and listed on Section 2.2(c) of the
Disclosure Schedule and (y) as set forth elsewhere in this Section 2.2(c), the
Company does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of, or securities or rights convertible into or
exchangeable or exercisable for, any shares of Common Stock or Company Preferred
Stock or any other equity securities of the Company or Voting Debt or any
securities representing the right to purchase or otherwise receive any shares of
Capital Stock of the Company (including any rights plan or agreement).  The
Company has Previously Disclosed all shares of Company Capital Stock that have
been purchased, redeemed or otherwise acquired, directly or indirectly, by the
Company or any Company Subsidiary since December 31, 2009 and all dividends or
other distributions that have been declared, set aside, made or paid to the
stockholders of the Company since that date.  Each Company Option under the
Stock Plans (i) was granted in compliance with all applicable Laws and all of
the terms and conditions of the Stock Plans pursuant to which it was issued,
(ii) has an exercise price equal to or greater than the fair market value of a
share of Common Stock at the close of business on the date of such grant, (iii)
has a grant date identical to or following the date on which the Company’s Board
of Directors or compensation committee actually awarded such Company Option,
(iv) otherwise is exempt from or complies with Section 409A of the Code so that
the recipient of such Company Option is not subject to the additional taxes and
interest pursuant to Section 409A of the Code and (v) except for disqualifying
dispositions, qualifies for the tax and accounting treatment afforded to such
Company Option in the Company’s tax returns and the Company’s financial
statements, respectively.  There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
Common Shares pursuant to the transactions contemplated by the Transaction
Documents.
 
(d)           Authorization; Compliance with Other Instruments; Other Contracts.
 

 
10

--------------------------------------------------------------------------------

 

(1)           The Company has the corporate power and authority to execute and
deliver this Agreement and the other Transaction Documents and to perform its
obligations hereunder and thereunder.  Except for authorization by stockholder
approval of the Stockholder Proposals as contemplated by this Agreement, the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation of the transactions contemplated hereby and thereby have
been authorized by all necessary corporate action on the part of the Company and
no further approval or authorization is required on the part of the Company or
its stockholders (other than the Preferred Stock Proposals and the General
Stockholder Proposals).  The Board of Directors has unanimously approved the
agreements and the transactions contemplated by the Transaction Documents,
including the Investment, the Other Private Placements, the TARP Exchange, the
Exchange Offers and the Rights Offering.  No other corporate proceedings are
necessary for the execution and delivery by the Company of the Transaction
Documents, the performance by it of its obligations hereunder or thereunder or
the consummation by it of the transactions contemplated hereby or thereby.  This
Agreement has been and the other Transaction Documents will have been at the
Closing duly and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery by CapGen and each of the other respective
parties thereto, are, or in the case of documents executed after May 23, 2010,
will be, upon execution, the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms (except as
enforcement may be limited by applicable insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles).
 
(2)           Neither the execution and delivery by the Company of the
Transaction Documents, nor the consummation of the transactions contemplated
hereby or thereby, nor compliance by the Company with any of the provisions
hereof or thereof, will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or result in the loss of any benefit or creation of any right on the part of
any third party under, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any liens,
charges, adverse rights or claims, pledges, covenants, title defects, security
interests and other encumbrances of any kind (“Liens”) upon any of the material
properties or assets of the Company or any Company Subsidiary, under any of the
terms, conditions or provisions of (i) the articles of incorporation or by-laws
(or similar governing documents) of the Company and each Company Subsidiary or
(ii) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Company or any of the
Company Subsidiaries is a party or by which it may be bound, or to which the
Company or any of the Company Subsidiaries, or any of the properties or assets
of the Company or any of the Company Subsidiaries may be subject, or (B) subject
to receipt of the Governmental Consent referred to in Section 2.2(f), violate
any Law applicable to the Company or any of the Company Subsidiaries or any of
their respective properties or assets except in the case of clauses (A)(ii) and
(B) for such violations, conflicts and breaches as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(3)           The only vote of the stockholders of the Company required to
approve (A) increasing the authorized number of Common Shares to an amount
necessary to consummate the transactions contemplated by the Transaction
Documents and the other
 

 
11

--------------------------------------------------------------------------------

 
transactions referred to herein and therein, (B)  amending the terms of the
Series A Preferred Stock and the Series B Preferred Stock, (C) the issuance of
the Common Shares pursuant to NASDAQ Marketplace Rules 5635(b) and 5635(d) and
(D) a reverse stock split of the Common Shares, if such approval is required by
the NASDAQ Marketplace Rules or as the Company otherwise deems necessary, is,
with respect to clauses (A) and (D), the affirmative vote of the holders of not
less than a majority of the outstanding Common Shares, with respect to clause
(C), the affirmative vote of the holders of not less than a majority of the
total votes cast by holders of Common Stock and with respect to clause (B), the
affirmative vote of the holders of not less than a majority of the outstanding
Series A Preferred Stock and the affirmative vote of the holders of not less
than a majority of the outstanding Series B Preferred Stock, as applicable.
 
(e)           Exchange Offers and Proxy Statement.
 
(1)           The issuance of Common Shares in connection with the Exchange
Offers will be exempt from registration pursuant to Section 3(a)(9) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).  The
Company has not paid or given, directly or indirectly, any commission or other
remuneration to any Person for soliciting the acquisition of the Series A
Preferred Stock and Series B Preferred Stock or the exchange as contemplated
pursuant to the Exchange Offers.  None of the information included or
incorporated by reference in the Schedule TO or any amendment thereto will have,
at the time such Schedule TO or amendment thereto was filed with the SEC and at
the time it became effective under the Securities Act, contained any untrue
statement of material fact or omitted to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.
 
(2)           The Proxy Statement will not have, at the date of mailing to
stockholders and at the time of the meeting of stockholders to be held in
connection with the Stockholder Proposals, contained any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  As of each of the
dates in the foregoing sentence, the Proxy Statement will have complied as to
form in all material respects with the requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations of
the SEC thereunder.  The Board of Directors has unanimously recommended (i) that
the stockholders entitled to vote thereon vote in favor of each of the
Stockholder Proposals and (ii) that the holders of Series A Preferred Stock and
Series B Preferred Stock tender their shares of Series A Preferred Stock and
Series B Preferred Stock, respectively, in connection with each of the Exchange
Offers.
 
(f)           Governmental Consents.  No Governmental Consents are necessary for
the execution and delivery of the Transaction Documents or for the consummation
by the Company of the transactions contemplated hereby and thereby.
 
(g)           Litigation and Other Proceedings.  Except as would not reasonably
be expected to have a Material Adverse Effect, there is no pending or, to the
Knowledge of the Company, threatened, claim, action, suit, arbitration,
complaint, charge or investigation or proceeding (each an “Action”), against the
Company or any Company Subsidiary or any of its assets, rights or properties,
nor is the Company or any Company Subsidiary a party or named as subject to the
provisions of any order, writ, injunction, settlement, judgment or decree of any
court, arbitrator or government agency, or instrumentality.  There is no Action
by the Company or any Company Subsidiary pending or
 

 
12

--------------------------------------------------------------------------------

 

which the Company or any Company Subsidiary intends to initiate (other than
collection claims in the ordinary course of business).  No director or officer
of the Company is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty as of the date hereof.  There has not been, and to the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company.
 
(h)           Financial Statements.  Each of the consolidated balance sheets of
the Company and the Company Subsidiaries and the related consolidated statements
of income, operations, changes in shareholders’ equity and cash flows, together
with the notes thereto, included in any Company Report filed with the SEC prior
to the date of this Agreement, and the unaudited consolidated balance sheets of
the Company and the Company Subsidiaries as of March 31, 2010 and the related
consolidated statements of operations, changes in shareholders’ equity and cash
flows for the period ending March 31, 2010, together with the notes thereto,
included in the Company’s Form 10-Q filed with the SEC on May 17, 2010 (the
“Interim Financials” and, collectively, the “Company Financial Statements”), (1)
have been prepared from, and are in accordance with, the books and records of
the Company and the Company Subsidiaries, (2) to the extent filed with the SEC,
complied, as of their respective date of such filing, in all material respects
with applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto, (3) have been prepared in
accordance with GAAP applied on a consistent basis and (4) present fairly in all
material respects the consolidated financial position of the Company and the
Company Subsidiaries at the dates and the consolidated results of operations,
changes in shareholders’ equity and cash flows of the Company and the Company
Subsidiaries for the periods stated therein (subject to the absence of notes and
normal and recurring year-end audit adjustments not material to the financial
condition of the Company and the Company Subsidiaries in the case of the Interim
Financials).
 
(i)           Reports.  Since December 31, 2007, the Company and each Company
Subsidiary have filed all material reports, registrations, documents, filings,
statements and submissions together with any required amendments thereto, that
it was required to file with any Governmental Entity (the foregoing,
collectively, the “Company Reports”) and have paid all material fees and
assessments due and payable in connection therewith.  As of their respective
filing dates, the Company Reports complied in all material respects with all
statutes and applicable rules and regulations of the applicable Governmental
Entities, as the case may be.  As of the date of this Agreement, there are no
outstanding comments from the SEC or any other Governmental Entity with respect
to any Company Report that were enumerated within such report or otherwise were
the subject of written correspondence with respect thereto.  The Company
Reports, including the documents incorporated by reference in each of them, each
contained all the information required to be included in it and, when it was
filed and, as of the date of each such Company Report filed with or furnished to
the SEC, or if amended prior to the date of this Agreement, as of the date of
such amendment, did not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made in it,
in light of the circumstances under which they were made, not misleading and
complied as to form in all material respects with the applicable requirements of
the Securities Act and the Exchange Act.  No executive officer of the Company
has failed in any respect to make the certifications required of him or her
under Section 302 or 906 of the Sarbanes-Oxley Act of 2002.  Copies of all of
the Company Reports not otherwise publicly filed have, to the extent allowed by
applicable Law, been made available to CapGen by the Company.
 
(j)           Internal Accounting and Disclosure Controls.  The records,
systems, controls, data and information of the Company and the Company
Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the
 

 
13

--------------------------------------------------------------------------------

 

Company Subsidiaries or accountants (including all means of access thereto and
therefrom), except for any nonexclusive ownership and nondirect control that
would not reasonably be expected to have a Material Adverse Effect on the system
of internal accounting controls described below in this Section 2.2(j).  The
Company (A) has implemented and maintains disclosure controls and procedures (as
defined in Rule 13a-15(e) of the Exchange Act) to ensure that material
information relating to the Company, including its consolidated Subsidiaries, is
made known to the chief executive officer and the chief financial officer of the
Company by others within those entities, and (B) has disclosed, based on its
most recent evaluation prior to the date of this Agreement, to the Company’s
outside auditors and the audit committee of the Board of Directors (x) any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information, and (y)
any fraud, whether or not material, that involves management or other employees
who have a significant role in the Company’s internal controls over financial
reporting.  As of the date of this Agreement, the Company has no Knowledge of
any reason that its outside auditors and its chief executive officer and chief
financial officer shall not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act of 2002, without qualification, when next due.  Since
December 31, 2007, (i) neither the Company nor any Company Subsidiary nor, to
the Knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any Company Subsidiary has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices, and (ii) no attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any Company Subsidiary,
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors or any committee
thereof or to any director or officer of the Company.
 
(k)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company or any of the Company
Subsidiaries and an unconsolidated or other Affiliated entity that is not
reflected on the Company Financial Statements.
 
(l)           Risk Management Instruments.  All derivative instruments,
including, swaps, caps, floors and option agreements entered into for the
Company’s or any of the Company Subsidiaries’ own account were entered into (1)
only in the ordinary course of business consistent with past practice, (2) in
accordance with prudent practices and in all material respects with all Laws and
(3) with counterparties believed to be financially responsible at the time; and
each of them constitutes the valid and legally binding obligation of the Company
or any Company Subsidiary, as applicable, enforceable in accordance with its
terms.  Neither the Company, nor, to the Knowledge of the Company, any other
party thereto, is in breach of any of its material obligations under any such
agreement or arrangement.
 
(m)           No Undisclosed Liabilities.  There are no liabilities of the
Company or any of the Company Subsidiaries of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, except for
(i) liabilities adequately reflected or reserved against in accordance with GAAP
in the Company’s audited balance sheet for the year ended December 31, 2009, and
(ii) liabilities that have arisen in the ordinary and usual course of business
and consistent with past practice since December 31, 2009, and which have not or
could not reasonably be expected to result in a Material Adverse Effect.
 

 
14

--------------------------------------------------------------------------------

 

(n)           Mortgage Banking Business.  The Company and each of the Company
Subsidiaries have complied in all material respects with, and all documentation
in connection with the origination, processing, underwriting and credit approval
of any mortgage loan originated, purchased or serviced by the Company has
satisfied in all material respects, (i) all Laws with respect to the
origination, insuring, purchase, sale, pooling, servicing, subservicing, or
filing of claims in connection with mortgage loans, including all Laws relating
to real estate settlement procedures, consumer credit protection, truth in
lending laws, usury limitations, fair housing, transfers of servicing,
collection practices, equal credit opportunity and adjustable rate mortgages,
(ii) the responsibilities and obligations relating to mortgage loans set forth
in any agreement between the Company and any Agency, Loan Investor or Insurer,
(iii) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer and (iv) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan.  No Agency, Loan Investor or
Insurer has (i) claimed in writing that the Company or any of the Company
Subsidiaries has violated or has not complied with the applicable underwriting
standards with respect to mortgage loans sold by the Company or any of the
Company Subsidiaries to a Loan Investor or Agency, or with respect to any sale
of mortgage servicing rights to a Loan Investor, (ii) imposed in writing
material restrictions on the activities (including commitment authority) of the
Company or any of the Company Subsidiaries or (iii) indicated in writing to the
Company or any of the Company Subsidiaries that it has terminated or intends to
terminate its relationship with the Company or any of the Company Subsidiaries
for poor performance, poor loan quality or concern with respect to the Company’s
or any of the Company Subsidiaries’ compliance with Laws.
 
(o)           Bank Secrecy Act, Anti-Money Laundering and OFAC and Customer
Information.  The Company is not aware of, has not been advised of, and, to the
Company’s Knowledge, has no reason to believe that any facts or circumstances
exist that would cause it or any Company Subsidiary to be deemed to be (i)
not operating in compliance, in all material respects, with the Bank Secrecy Act
of 1970, as amended, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (also
known as the USA PATRIOT Act), any order or regulation issued by the Treasury’s
Office of Foreign Assets Control (“OFAC”), or any other applicable anti-money
laundering or anti-terrorist-financing statute, rule or regulation; or (ii) not
operating in compliance in all material respects with the applicable privacy and
customer information requirements contained in any federal and state privacy
Laws and regulations, including, without limitation, in Title V of the
Gramm-Leach-Bliley Act of 1999 and the regulations promulgated thereunder.  The
Company is not aware of any facts or circumstances that would cause it to
believe that any non-public customer information has been disclosed to or
accessed by an unauthorized third party in a manner that would cause it to
undertake any material remedial action.  The Company and each of the Company
Subsidiaries have adopted and implemented an anti-money laundering program that
contains adequate and appropriate customer identification verification
procedures that comply with the USA PATRIOT Act and such anti-money laundering
program meets the requirements in all material respects of Section 352 of the
USA PATRIOT Act and the regulations thereunder, and they have complied in all
respects with any requirements to file reports and other necessary documents as
required by the USA PATRIOT Act and the regulations thereunder.  The Company
will not knowingly directly or indirectly use the proceeds of the sale of the
Common Shares pursuant to transactions contemplated by the Transaction
Documents, or lend, contribute or otherwise make available such proceeds to any
Company Subsidiary, joint venture partner or other Person, towards any sales or
operations in any country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.
 
(p)           Certain Payments.  Neither the Company nor any of the Company
Subsidiaries, nor any directors, officers, nor to the Knowledge of the Company,
employees or any of their Affiliates or any other Person who to the Knowledge of
the Company is associated with or acting on behalf of the
 

 
15

--------------------------------------------------------------------------------

 

Company or any of the Company Subsidiaries has directly or indirectly (a) made
any contribution, gift, bribe, rebate, payoff, influence payment, kickback, or
other payment to any Person, private or public, regardless of form, whether in
money, property, or services (i) to obtain favorable treatment in securing
business for the Company or any of the Company Subsidiaries, (ii) to pay for
favorable treatment for business secured by the Company or any of the Company
Subsidiaries, (iii) to obtain special concessions or for special concessions
already obtained, for or in respect of the Company or any of the Company
Subsidiaries, or (iv) in violation of any Law, or (b) established or maintained
any fund or asset with respect to the Company or any of the Company Subsidiaries
that was required to have been and was not recorded in the books and records of
the Company or any of the Company Subsidiaries.
 
(q)           Absence of Certain Changes.  Since December 31, 2009 and except as
Previously Disclosed, (1) the Company and the Company Subsidiaries have
conducted their respective businesses in all material respects in the ordinary
and usual course of business and consistent with prior practice, (2) none of the
Company or any Company Subsidiary has issued any securities or incurred any
liability or obligation, direct or contingent, for borrowed money, except
borrowings in the ordinary course of business, (3) except for publicly disclosed
ordinary dividends on the Common Stock and outstanding preferred stock, the
Company has not made or declared any distribution in cash or in kind to its
stockholders or issued or repurchased any shares of its Capital Stock, (4) no
fact, event, change, condition, development, circumstance or effect has occurred
that has had or would reasonably be expected to have a Material Adverse Effect
and (5) no material default (or event which, with notice or lapse of time, or
both, would constitute a material default) exists on the part of the Company or
any Company Subsidiary or, to the Knowledge of the Company, on the part of any
other party, in the due performance and observance of any term, covenant or
condition of any agreement to which the Company or any Company Subsidiary is a
party and which would reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.
 
(r)           Compliance with Laws.  The Company and each Company Subsidiary
have all material permits, licenses, franchises, authorizations, orders and
approvals of, and have made all filings, applications and registrations with,
Governmental Entities that are required in order to permit them to own or lease
their properties and assets and to carry on their business as presently
conducted and that are material to the business of the Company and each Company
Subsidiary.  The Company and each Company Subsidiary have complied in all
material respects and (i) are not in default or violation in any respect of,
(ii) are not under investigation with respect to, and (iii) have not been
threatened to be charged with or given notice of any material violation of, any
applicable material domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity (each, a “Law”), other
than such noncompliance, defaults or violations  that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  Except for statutory or regulatory restrictions of general application,
no Governmental Entity has placed any material restriction on the business or
properties of the Company or any of the Company Subsidiaries, and, as of the
date hereof, each of Hampton Roads and Shore has a Community Reinvestment Act
rating of “satisfactory” or better.
 
(s)           Agreements with Regulatory Agencies.  The Company and the Company
Subsidiaries (i) are not subject to any cease-and-desist or other similar order
or enforcement action issued by, (ii) are not a party to any written agreement,
consent agreement or memorandum of understanding with, (iii) are not a party to
any commitment letter or similar undertaking to, (iv) are not subject to any
capital directive by, since December 31, 2007, and (v) each of the Company and
the Company Subsidiaries has not adopted any board resolutions at the request
of, any Governmental Entity that currently restricts in any material respect the
conduct of its business or that in any material manner relates to its capital
adequacy, its liquidity and funding policies and practices, its ability to pay
dividends, its credit, risk management or compliance policies, its internal
controls, its management or its operations or
 

 
16

--------------------------------------------------------------------------------

 

business (each item in this sentence, a “Regulatory Agreement”), nor has the
Company nor any of the Company Subsidiaries been advised since December 31, 2007
by any Governmental Entity that it is considering issuing, initiating, ordering,
or requesting any such Regulatory Agreement, except as set forth in the
Disclosure Schedule and except for the Company’s Written Agreement with the
Federal Reserve and the BFI as of June 9, 2010.  The Company and the Company
Subsidiaries are in compliance in all material respects with each Regulatory
Agreement to which they are party or subject, and the Company and the Company
Subsidiaries have not received any notice from any Governmental Entity
indicating that either the Company or any of the Company Subsidiaries is not in
compliance in all material respects with any such Regulatory Agreement.
 
(t)           Contracts.  Except as Previously Disclosed, neither the Company
nor any Company Subsidiary is a party to any contracts or agreements:
 
(1)           relating to indebtedness for borrowed money, letters of credit,
capital lease obligations, obligations secured by a Lien or interest rate or
currency hedging agreements (including guarantees in respect of any of the
foregoing, but in any event excluding trade payables, securities transactions
and brokerage agreements arising in the ordinary course of business consistent
with past practice, intercompany indebtedness and immaterial leases for
telephones, copy machines, facsimile machines and other office equipment) in
excess of $100,000, except for those issued in the ordinary course of business;
 
(2)           that constitutes a collective bargaining or other arrangement with
any labor union;
 
(3)           that is a “material contract” within the meaning of Item
601(b)(10) of Regulation S-K;
 
(4)           that is a lease or agreement under which the Company or any of the
Company Subsidiaries is lessee of, or holds or operates, any property owned by
any other Person;
 
(5)           that is a lease or agreement under which the Company or any of the
Company Subsidiaries is lessor of, or permits any Person to hold or operate, any
property owned or controlled by the Company or any of the Company Subsidiaries;
 
(6)           limiting the ability of the Company or any of the Company
Subsidiaries to engage, in any material respect, in any line of business or to
compete, whether by restricting territories, customers or otherwise, or in any
other material respect, with any Person;
 
(7)           that is a settlement, conciliation or similar agreement, the
performance of which will involve payment after the Closing Date of
consideration in excess of $100,000;
 
(8)           that relates to Intellectual Property Rights (other than a license
granted to the Company for commercially available software licensed on standard
terms with a total replacement cost of less than $100,000);
 
(9)           that concerns the sale or acquisition of any material portion of
the Company’s business;
 

 
17

--------------------------------------------------------------------------------

 

(10)           that concerns a partnership or joint venture;
 
(11)           involving aggregate consideration liability in excess of $100,000
and which, in each case, cannot be cancelled by the Company without penalty or
without more than 90 days’ notice;
 
(12)           that concerns any material hedge, collar, option, forward
purchasing, swap, derivative or similar agreement, understanding or undertaking;
and
 
(13)           any other contract, agreement or understanding material to the
Company or any of the Company Subsidiaries or their respective operations.
 
Each Contract of a type Previously Disclosed above to this Section 2.2(t)
(collectively, the “Material Contracts”), is (i) legal, valid and binding on the
Company and the Company Subsidiaries which are a party to such contract, (ii) is
in full force and effect and enforceable in accordance with its terms and (iii)
will continue to be legal, valid, binding, enforceable, and in full force and
effect on identical terms following the consummation of the transactions
contemplated by the Transaction Documents.  Neither the Company nor any of the
Company Subsidiaries, nor to the Company’s Knowledge, any other party thereto is
in default under any Material Contract.  No benefits under any Material Contract
will be increased, and no vesting of any benefits under any Material Contract
will be accelerated, by the occurrence of any of the transactions contemplated
by the Transaction Documents, nor will the value of any of the benefits under
any Material Contract be calculated on the basis of any of the transactions
contemplated by the Transaction Documents.  The Company and the Company
Subsidiaries, and to the Knowledge of the Company, each of the other parties
thereto, have performed in all material respects all material obligations
required to be performed by them under each Material Contract, and to the
Knowledge of the Company, no event has occurred that with notice or lapse of
time would constitute a material breach or default or permit termination,
modification, or acceleration, under the agreement and no party thereto has
repudiated any provision of such contract.
 
(u)           Insurance.  The Company and the Company Subsidiaries are, and will
remain following consummation of the transactions contemplated by the
Transaction Documents, insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company reasonably believes to be prudent and that are of the type
customary in the businesses and location in which the Company and the Company
Subsidiaries are engaged.  The Company and the Company Subsidiaries have not
been refused any insurance coverage sought or applied for, and the Company and
the Company Subsidiaries do not have any reason to believe that they will not be
able to renew their existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue their business at a cost that would not have a Material Adverse
Effect.
 
(v)           Title.  The Company and the Company Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
valid title to all personal property owned by them, in each case free and clear
of all Liens, except for Liens which do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company.  Any real property and facilities held under lease by
the Company or the Company Subsidiaries are valid, subsisting and enforceable
leases with such exceptions that are not material and do not interfere with the
use made and proposed to be made of such property and buildings by the Company
or the Company Subsidiaries.
 
(w)           Intellectual Property Rights.  The Company and the Company
Subsidiaries own or possess adequate rights or licenses to use all trademarks,
service marks and all applications and
 

 
18

--------------------------------------------------------------------------------

 

registrations therefor, trade names, patents, patent rights, copyrights,
original works of authorship, inventions, trade secrets and other intellectual
property rights (“Intellectual Property Rights”) necessary to conduct their
business as conducted on the date of this Agreement.  To the Knowledge of the
Company, no product or service of the Company or the Company Subsidiaries
infringes the Intellectual Property Rights of others.  Except as would not
reasonably be expected to have a Material Adverse Effect, the Company and the
Company Subsidiaries have not received notice of any claim being made or
brought, or, to the Knowledge of the Company, being threatened, against the
Company or any of the Company Subsidiaries regarding (i) their Intellectual
Property Rights, or (ii) that the products or services of the Company or the
Company Subsidiaries infringe the Intellectual Property Rights of others.  The
Company and the Company Subsidiaries are not aware of any facts or circumstances
which might give rise to any of the foregoing claims.  The computers, computer
software, firmware, middleware, servers, workstations, routers, hubs, switches,
data communications lines, and all other information technology equipment, and
all associated documentation used in the business of the Company and the Company
Subsidiaries (the “IT Assets”) operate and perform in all material respects in
accordance with their documentation and functional specifications and otherwise
as required in connection with the business.  To the Company’s Knowledge, no
person has gained unauthorized access to the IT Assets.  The Company and the
Company Subsidiaries have implemented reasonable backup and disaster recovery
technology consistent with industry practices.  The Company and the Company
Subsidiaries take reasonable measures, directly or indirectly, to ensure the
confidentiality, privacy and security of customer, employee and other
confidential information.  The Company and the Company Subsidiaries have
complied with all internet domain name registration and other requirements of
internet domain registrars concerning internet domain names that are used in the
business.
 
(x)           Employee Benefits.
 
(1)           Section 2.2(x) of the Disclosure Schedule sets forth a complete
list of each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
including, without limitation, multiemployer plans within the meaning of
Section 3(37) of ERISA), and all stock purchase, stock option, severance,
employment, change-in-control, fringe benefit, collective bargaining, bonus,
incentive, deferred compensation, employee loan and all other employee benefit
plans, agreements, programs, policies or other arrangements, whether or not
subject to ERISA (including any funding mechanism therefor now in effect or
required in the future as a result of the transactions contemplated by the
Transaction Documents or otherwise), whether formal or informal, oral or
written, legally binding or not, under which (A) any current or former employee,
director or consultant of the Company or any of the Company Subsidiaries (the
“Company Employees”) has any present or future right to benefits and which are
contributed to,  sponsored by or maintained by the Company or any of its
Subsidiaries or (B) the Company or any Company Subsidiary has had or has any
present or future liability.  All such plans, agreements, programs, policies and
arrangements shall be collectively referred to as the “Benefit Plans”.  Except
as Previously Disclosed, there are no Benefit Plans that are sponsored solely by
the Company and the Company Subsidiaries) (excluding Hampton Roads and Shore)
(such Benefit Plans, the “Bankshares Benefits Plans”).
 
(2)           With respect to each Benefit Plan, the Company and each Company
Subsidiary has provided to CapGen a current, accurate and complete copy (or, to
the extent no such copy exists, an accurate description) thereof and, to the
extent applicable:
 

 
19

--------------------------------------------------------------------------------

 

(A) any related trust agreement or other funding instrument; (B) the most recent
determination letter, if applicable; (C) any summary plan description and other
written communications (or a description of any oral communications) by the
Company and the Company Subsidiaries to the Company Employees or other
beneficiaries concerning the extent of the benefits provided under a Benefit
Plan; (D) a summary of any proposed amendments or changes anticipated to be made
to the Benefit Plans at any time within the twelve months immediately following
May 23, 2010, and (E) for the three most recent years (x) the Form 5500 and
attached schedules, (y) audited financial statements and (z) actuarial valuation
reports.
 
(3)           (A) Each Benefit Plan has been established and administered in all
material respects in accordance with its terms, and in compliance with the
applicable provisions of ERISA, the Code and other Laws; (B) each Benefit Plan
which is intended to be qualified within the meaning of Section 401(a) of the
Code is so qualified and has received a favorable determination letter as to its
qualification, and nothing has occurred, whether by action or failure to act,
that could reasonably be expected to cause the loss of such qualification;
(C) no event has occurred and no condition exists that would subject the Company
and the Company Subsidiaries, either directly or by reason of their affiliation
with any member of their “Controlled Group” (defined as any organization which
is a member of a controlled group of organizations within the meaning of
Sections 414(b), (c), (m) or (o) of the Code), to any tax, fine, lien, penalty
or other liability imposed by ERISA, the Code or other Laws; (D) for each
Benefit Plan with respect to which a Form 5500 has been filed, no material
change has occurred with respect to the matters covered by the most recent Form
5500 since the end of the period covered by such Form 5500; (E) no “reportable
event” (as such term is defined in Section 4043 of ERISA) that could reasonably
be expected to result in liability, no nonexempt “prohibited transaction” (as
such term is defined in Section 406 of ERISA and Section 4975 of the Code) or
“accumulated funding deficiency” (as such term is defined in Section 302 of
ERISA and Section 412 of the Code (whether or not waived)) has occurred with
respect to any Benefit Plan; (F) except as expressly contemplated by this
Agreement, there is no present intention that any Benefit Plan be materially
amended, suspended or terminated, or otherwise modified to adversely change
benefits (or the levels thereof) under any Benefit Plan at any time within the
twelve months immediately following May 23, 2010; and (G) the Company and the
Company Subsidiaries have not incurred any current or projected liability in
respect of post-employment or post-retirement health, medical or life insurance
benefits for current, former or retired employees of the Company or the Company
Subsidiaries, except as required to avoid an excise tax under Section 4980B of
the Code or otherwise except as may be required pursuant to any other Laws.
 
(4)           With respect to each of the Benefit Plans that is not a
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA but is
subject to Title IV of ERISA, as of the Closing Date, the assets of each such
Benefit Plan are at least equal in value to the present value of the accrued
benefits (vested and unvested) of the participants in such Benefit Plan on a
termination and projected benefit obligation basis, based on the actuarial
methods and assumptions indicated in the most recent applicable actuarial
valuation reports.
 
(5)           No Benefit Plan is a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) and neither the Company nor any member of their
 

 
20

--------------------------------------------------------------------------------

 

Controlled Group has at any time sponsored or contributed to, or has or had any
liability or obligation in respect of, any multiemployer plan.
 
(6)           With respect to any Benefit Plan, (i) no actions, suits or claims
(other than routine claims for benefits in the ordinary course) are pending or
threatened, (ii) no facts or circumstances exist that could give rise to any
such actions, suits or claims, (iii) no written or oral communication has been
received from the Pension Benefit Guaranty Corporation (the “PBGC”) in respect
of any Benefit Plan subject to Title IV of ERISA concerning the funded status of
any such plan or any transfer of assets and liabilities from any such plan in
connection with the transactions contemplated herein and (iv) no administrative
investigation, audit or other administrative proceeding by the Department of
Labor, the PBGC, the Internal Revenue Service or other governmental agencies are
pending, threatened or in progress (including, without limitation, any routine
requests for information from the PBGC).
 
(7)           Neither the execution and delivery of the Transaction Documents,
nor the consummation of the transactions contemplated hereby and thereby could
(A) result in any payment (including severance, unemployment compensation or
“excess parachute payment” (within the meaning of Section 280G of the Code),
forgiveness of indebtedness or otherwise)) becoming due to any current or former
employee, officer or director of the Company or any of the Company Subsidiaries
from the Company or any of the Company Subsidiaries under any Benefit Plan or
otherwise, (B) increase any compensation or benefits otherwise payable under any
Benefit Plan, (C) result in any acceleration of the time of payment or vesting
of any such benefits, (D) require the funding or increase in the funding of any
such benefits, (E) result in any limitation on the right of the Company or any
of the Company Subsidiaries to amend, merge, terminate or receive a reversion of
assets from any Benefit Plan or related trust or (F) result in payments under
any of the Benefit Plans or otherwise which would not be deductible under
Section 280G of the Code.  The Company or any of the Company Subsidiaries have
not taken, or permitted to be taken, any action that required, and no
circumstances exist that will require the funding, or increase in the funding,
of any benefits or resulted, or will result, in any limitation on the right of
the Company or any of the Company Subsidiaries to amend, merge, terminate or
receive a reversion of assets from any Benefit Plan or related trust.
 
(8)           Each Benefit Plan that is in any part a “nonqualified deferred
compensation plan” subject to Section 409A of the Code (i) materially complies
and, at all times after December 31, 2008 has materially complied, both in form
and operation, with the requirements of Section 409A(a)(2), (3) and (4) of the
Code and the final regulations thereunder and (ii) between January 1, 2005 and
December 31, 2008 was operated and maintained in accordance with a good faith
reasonable interpretation of Section 409A of the Code and its purpose, as
determined under applicable guidance of the Treasury and the Internal Revenue
Service.  No compensation payable by the Company or any of the Company
Subsidiaries has been reportable as nonqualified deferred compensation in the
gross income of any individual or entity as a result of the operation of Section
409A of the Code.
 
(y)           Environmental Laws.  The Company and the Company Subsidiaries (i)
are in compliance with any and all Environmental Laws, (ii) have received all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) are in compliance with all
terms and conditions of any such permit, license or approval except where, in
each of
 

 
21

--------------------------------------------------------------------------------

 

the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
(z)           Taxes.
 
(1)           All material Tax Returns required to be filed by, or on behalf of,
Company or the Company Subsidiaries have been timely filed, or will be timely
filed, in accordance with all Laws, and all such Tax Returns are, or shall be at
the time of filing, complete and correct in all material respects.  The Company
and the Company’s Subsidiaries have timely paid all material Taxes due and
payable (whether or not shown on such Tax Returns), or, where payment is not yet
due, have made adequate provisions in accordance with GAAP.  There are no Liens
with respect to Taxes upon any of the assets or properties of either the Company
or the Company’s Subsidiaries other than with respect to Taxes not yet due and
payable.
 
(2)           No deficiencies for any material Taxes have been proposed or
assessed in writing against or with respect to any Taxes due by or Tax Returns
of the Company or the Company’s Subsidiaries, and there is no outstanding audit,
assessment, dispute or claim concerning any material Tax liability of the
Company or the Company’s Subsidiaries.  No written claim has ever been made by
any Governmental Entity in a jurisdiction where neither the Company nor any of
the Company’s Subsidiaries files Tax Returns that are or may be subject to
taxation by that jurisdiction.
 
(3)           Neither the Company nor the Company’s Subsidiaries (A) are or have
ever been a member of an affiliated group (other than a group the common parent
of which is the Company) filing a consolidated federal income Tax Return or (B)
have any liability for Taxes of any Person arising from the application of
Treasury Regulation section 1.1502-6 or any analogous provision of state, local
or foreign Law, or as a transferee or successor, by contract, or otherwise.
 
(4)           None of the Company nor the Company’s Subsidiaries are party to,
is bound by or has any obligation under any Tax sharing or Tax indemnity
agreement or similar contract or arrangement.
 
(5)           None of the Company or the Company Subsidiaries have been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code is applicable.
 
(6)           All Taxes required to be withheld, collected or deposited by or
with respect to the Company or the Company’s Subsidiaries have been timely
withheld, collected or deposited as the case may be, and to the extent required,
have been paid to the relevant taxing authority.  The Company and the Company’s
Subsidiaries have fully complied with all applicable information reporting
requirements.
 
(7)           No closing agreement pursuant to section 7121 of the Code (or any
similar provision of state, local or foreign Law) has been entered into by or
with respect to the Company or the Company’s Subsidiaries.  Neither the Company
nor the Company’s Subsidiaries has granted any waiver of any federal, state,
local or foreign statute of limitations with respect to, or any extension of a
period for the assessment of, any Tax.  The Disclosure Schedule sets forth the
tax year through which the statute of
 

 
22

--------------------------------------------------------------------------------

 

        limitations has run in respect of Tax liabilities of the Company and the
Company Subsidiaries for US federal, state, local and foreign Taxes.
 
(8)           Neither the Company nor the Company’s Subsidiaries has engaged in
any transaction that could give rise to (i) a registration obligation with
respect to any Person under Section 6111 of the Code or the regulations
thereunder, (ii) a list maintenance obligation with respect to any Person under
Section 6112 of the Code or the regulations thereunder, or (iii) a disclosure
obligation as a “listed transaction” under Section 6011 of the Code and the
regulations.
 
(aa)           Labor.
 
(1)           Employees of the Company and the Company Subsidiaries are not
represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such employees.  No labor organization or
group of employees of the Company or any Company Subsidiary has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or threatened to be brought or filed with the National Labor
Relations Board or any other labor relations tribunal or authority, nor have
there been in the last three years.  There are no organizing activities,
strikes, work stoppages, slowdowns, labor picketing lockouts, material
arbitrations or material grievances, or other material labor disputes pending or
threatened against or involving the Company or any Company Subsidiary, nor have
there been for the last three years.
 
(2)           The Company and the Company Subsidiaries, except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, are in compliance with all (i) federal and state Laws and
requirements respecting employment and employment practices, terms and
conditions of employment, collective bargaining, disability, immigration, health
and safety, wages, hours and benefits, non-discrimination in employment,
workers’ compensation and the collection and payment of withholding and/or
payroll taxes and similar taxes and (ii) obligations of the Company and any
Company Subsidiary, as applicable, under any employment agreement, severance
agreement or any similar employment-related agreement or understanding.
 
(3)           Except as would not reasonably be expected to have a Material
Adverse Effect, there is no charge or complaint pending or threatened before any
Governmental Entity alleging unlawful discrimination in employment practices,
unfair labor practices or other unlawful employment practices by the Company or
any Company Subsidiary.
 
(bb)           Knowledge as to Conditions.  As of the date of hereof, the
Company knows of no reason why any regulatory approvals and, to the extent
necessary, any other approvals, authorizations, filings, registrations, and
notices required or otherwise a condition to the consummation of the
transactions contemplated by the Transaction Documents will not be obtained.
 
(cc)           Brokers and Finders.  Except for Sandler O’Neill & Partners, L.P.
and Merrill Lynch, Pierce, Fenner & Smith Incorporated (collectively, the
“Placement Agents”) and the fees payable thereto (which fees are set forth on
the Disclosure Schedule and are to be paid by the Company), neither the Company
nor any of its respective officers, directors, employees or agents has employed
any broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Company in connection with the Transaction
Documents or the transactions contemplated thereby.
 

 
23

--------------------------------------------------------------------------------

 

(dd)           Offering of Securities.  Neither the Company nor any Person
acting on its behalf has taken any action (including any offering of any
securities of the Company under circumstances which would require the
integration of such offering with the offering of any of the securities to be
issued pursuant to the Transaction Documents under the Securities Act and the
rules and regulations of the SEC promulgated thereunder) which might subject the
offering, issuance or sale of any of such securities to the registration
requirements of the Securities Act.  Neither the Company nor any person acting
on its behalf has engaged or will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with any offer or sale of the Common Shares pursuant to the
transactions contemplated by the Transaction Documents.  Assuming the accuracy
of CapGen’s representations and warranties set forth in this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Common Shares by the Company to CapGen.
 
(ee)           Investment Company Status.  The Company is not, and upon
consummation of the transactions contemplated by the Transaction Documents will
not be, an “investment company,” a company controlled by an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” of, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.
 
(ff)           Affiliate Transactions.  No officer, director, five percent (5%)
stockholder or other Affiliate of the Company (or any Company Subsidiary), or
any individual who, to the Knowledge of the Company, is related by marriage or
adoption to or shares the same home as any such Person, or any entity in which
any such Person owns any beneficial interest (collectively, an “Insider”), is a
party to any contract or transaction with the Company (or any Company
Subsidiary) which pertains to the business of the Company (or any Company
Subsidiary) or has any interest in any property, real or personal or mixed,
tangible or intangible, used in or pertaining to the business of the Company (or
any Company Subsidiary).  The foregoing representation and warranty does not
cover deposits at the Company (or any Company Subsidiary) or loans of $50,000 or
less made in the ordinary course of business consistent with past practice.
 
(gg)           Additional Investors.  To the extent any Additional Agreements
and additional agreements or modification to Transaction Documents have been
entered into on or prior to the date hereof, the Company has provided CapGen
with true and accurate copies of the Additional Agreements, other additional or
modified Transaction Documents or agreements into which it has entered with each
of the other Investors.
 
(hh)           Anti-takeover Provisions Not Applicable.  The Company has not
adopted any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.  The Board of Directors has taken all necessary action to ensure
that the transactions contemplated by the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby will be exempt
from any anti-takeover or similar provisions of the Company’s Articles of
Incorporation and By-Laws, and any other provisions of any applicable
“moratorium”, “control share”, “fair price”, “interested stockholder” or other
anti-takeover Laws and regulations of any jurisdiction.
 
(ii)           Issuance of the Common Shares and Warrants. The issuance of the
Common Shares and the Warrants in connection with the transactions contemplated
by the Transaction Documents (including, but not limited to, the Common Shares
issued to the Anchor Investors on the Second Closing Date and the Common Shares
issuable upon exercise of the Warrants) has been duly authorized and such Common
Shares and Warrants, when issued and paid for in accordance with the terms of
the Transaction Documents, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens,
 

 
24

--------------------------------------------------------------------------------

 

other than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights.
 
(jj)           Price of Common Stock.  The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Common Shares.
 
(kk)           Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1) of the Securities Act.
 
(ll)           Disclosure.  The Company confirms that neither it nor any of its
officers or directors nor any other Person acting on its or their behalf has
provided, and it has not authorized the Placement Agents or any other
Representative to provide, CapGen or its agents or counsel with any information
that it believes constitutes or could reasonably be expected to constitute
material, non-public information except insofar as the existence, provisions and
terms of the Transaction Documents and the proposed transactions hereunder and
thereunder may constitute such information, all of which will be disclosed by
the Company by the dates referenced in the Additional Agreements.  The Company
understands and confirms that CapGen will rely on the foregoing representations
in effecting transactions in securities of the Company.  No event or
circumstance has occurred or information exists with respect to the Company or
any of the Company Subsidiaries or its or their business, properties, operations
or financial conditions, which, under applicable Law, requires public disclosure
or announcement by the Company but which has not been so publicly announced or
disclosed, except for the announcement of this Agreement and related
transactions and as may be disclosed pursuant to Section 6.16 hereof.
 
2.3.           Representations and Warranties of CapGen
 
.  Except as Previously Disclosed, CapGen hereby represents and warrants to the
Company, as of the date of this Agreement and as of the Closing Date (except for
the representations and warranties that are as of a specific date which shall be
made as of that date), that:
 
(a)           Organization and Authority.  CapGen is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would be reasonably expected to materially and adversely impair or delay
CapGen’s ability to perform its obligations under the Transaction Documents or
to consummate the transactions contemplated hereby and thereby.
 
(b)           Authorization; Compliance with Other Instruments.
 
A.           CapGen has the necessary power and authority to execute and deliver
the Transaction Documents to which CapGen is a party and to perform its
respective obligations hereunder and thereunder.  The execution, delivery and
performance of the Transaction Documents to which CapGen is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by CapGen’s respective board of directors, general partner or
managing members, investment committee, investment adviser or other authorized
person, as the case may be, and no further approval or authorization by any of
its stockholders, partners or other equity owners, as the case may be, is
required.  This Agreement has been and the other Transaction Documents to which
CapGen is a party will have been at the Closing duly and validly executed and
delivered by CapGen and, assuming due authorization,
 

 
25

--------------------------------------------------------------------------------

 

execution and delivery by the Company and the other parties thereto, are, or in
the case of documents executed after the date hereof, will be, upon execution,
the valid and binding obligations of CapGen enforceable against CapGen in
accordance with their terms (except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles).
 
B.           Neither the execution, delivery and performance by CapGen of the
Transaction Documents nor the consummation of the transactions contemplated
hereby or thereby, nor compliance by CapGen with any of the provisions hereof or
thereof, will (A) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of any Liens upon any of the
properties or assets of CapGen under any of the terms, conditions or provisions
of (i) CapGen’s articles of incorporation or by-laws, its certificate of limited
partnership or partnership agreement or its similar governing documents or (ii)
any note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which CapGen is a party or by which CapGen may
be bound, or to which CapGen or any of the properties or assets of CapGen may be
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph (and assuming the correctness of the representations
and warranties of the Company and the other parties to the Transaction
Documents), violate any Law applicable to CapGen or any of its properties or
assets except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to materially
adversely affect CapGen’s ability to perform its obligations under the
Transaction Documents or consummate the transactions contemplated hereby or
thereby on a timely basis.
 
(c)           Governmental Consents.  Assuming the correctness of the
representations and warranties of the Company and the other parties to this
Agreement, no Governmental Consents are necessary to be obtained by CapGen for
the consummation of the transactions contemplated by the Transaction Documents
to which CapGen is a party, other than approval by the Federal Reserve of the
CapGen Regulatory Application, and approval by the BFI.
 
(d)           Purchase for Investment.  CapGen acknowledges that the Common
Shares have not been registered under the Securities Act or under any state
securities laws.  CapGen (1) is acquiring the Common Shares pursuant to an
exemption from registration under the Securities Act and other applicable
securities laws solely for investment with no present intention to distribute
any of the Common Shares to any Person, (2) will not sell or otherwise dispose
of any of the Common Shares, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws, (3) has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the Common Shares and of
making an informed investment decision and (4) is an “accredited investor” (as
that term is defined by Rule 501 of the Securities Act).
 
(e)           Brokers and Finders.  Neither CapGen, nor its respective
Affiliates nor any of their respective officers or directors has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or
 

 
26

--------------------------------------------------------------------------------

 

finder has acted directly or indirectly for CapGen in connection with this
Agreement or the transactions contemplated hereby.
 
(f)           Investment Decision.  CapGen has made an independent investment
decision with respect to the transactions contemplated under the Transaction
Documents and, except as Previously Disclosed, there are no agreements or
understandings between CapGen or any of its Affiliates and (i) any of the
Investors (including the Anchor Investors) or any of their respective
Affiliates, (ii) the Company or (iii) the Company Subsidiaries.
 
(g)           Financial Capability.  At the Closing, CapGen shall have available
funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.
 
(h)           No Other Representations or Warranties.  Except as set forth in
this Agreement, the other Transaction Documents and any other documents
delivered in connection with the Closing of the transactions contemplated by the
Transaction Documents, CapGen makes no representation or warranty, expressed or
implied, at law or in equity, in respect of CapGen or CapGen's business or
prospects and any such other representations or warranties are hereby expressly
disclaimed.
 
ARTICLE III
COVENANTS
3.1.           Conduct of Business Prior to Closing.
 
(a)           Except as otherwise expressly required by the Transaction
Documents or applicable Law, by the performance of any Material Contract that
was Previously Disclosed, or with the prior written consent of CapGen (and each
Anchor Investor, as provided in the Anchor Investor Agreement, as provided to
CapGen prior to the date hereof), between the date hereof and the Closing, the
Company shall, and the Company shall cause each Company Subsidiary to:
 
(1)           conduct its business only in the ordinary course;
 
(2)           use commercially reasonable efforts to (A) preserve the present
business operations, organization (including officers and employees) and
goodwill of the Company and any Company Subsidiary and (B) preserve the present
relationships with persons having business dealings with the Company (including
strategic partners, customers, suppliers, consultants and subcontractors);
 
(3)           use commercially reasonable efforts to maintain (A) all of the
material assets and properties of, or used by, the Company or any Company
Subsidiary in its current condition, with the exception of ordinary wear and
tear, and (B) insurance upon all of the properties and assets of the Company and
the Company Subsidiaries in such amounts and of such kinds comparable to that in
effect on the date of this Agreement;
 
(4)           not (A) declare, set aside or pay any distributions or dividends
on, or make any other distributions (whether in cash, securities or other
property) in respect of, any of its Capital Stock; (B) split, combine or
reclassify any of its Capital Stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for Capital Stock
or any of its other securities; or (C) purchase, redeem or otherwise acquire any
Capital Stock or any of its
 

 
27

--------------------------------------------------------------------------------

 

other securities or any rights, warrants or options to acquire any such Capital
Stock or other securities;
 
(5)           not issue, deliver, sell, grant, pledge or otherwise dispose of or
encumber any Capital Stock, any other voting securities or any securities
convertible into or exchangeable for, or any rights, warrants or options to
acquire, any such Capital Stock, voting securities or convertible or
exchangeable securities, other than any issuance of Common Stock on exercise of
any compensatory stock options outstanding on the date of this Agreement;
 
(6)           not terminate, enter into, amend, modify (including by way of
interpretation), renew or grant any waiver or consent under any employment,
officer, consulting, severance, change in control or similar contract, agreement
or arrangement with any director, officer, employee or consultant (other than,
with respect to (i) a new chief financial officer and (ii) employees, in the
ordinary course of business consistent with past practices) or make, grant or
promise any bonus or any wage, salary or compensation increase to any director,
officer, employee, sales representative or consultant (except in the case of
non-officers and non-directors, amounts that do not exceed $50,000 per year per
employee in the aggregate) or make, grant or promise any increase in any
employee benefit plan or arrangement, or amend or terminate any existing
employee benefit plan or arrangement or adopt any new employee benefit plan or
arrangement;
 
(7)           not terminate, enter into, establish, adopt, amend, modify
(including by way of interpretation), make new grants or awards under, renew or
grant any waiver or consent under any pension, retirement, stock option, stock
purchase, savings, profit sharing, deferred compensation, consulting, bonus,
group insurance or other employee benefit, incentive or welfare contract (other
than with respect to group insurance and welfare employee benefits, in the
ordinary course of business consistent with past practices), plan or
arrangement, or any trust agreement (or similar arrangement) related thereto, in
respect of any director, officer, employee or consultant, amend the terms of any
outstanding equity-based award, take any action to accelerate the vesting,
exercisability or payment (or fund or secure the payment) of stock options,
restricted stock, other equity awards or other compensation or benefits payable
thereunder or add any new participants to any non-qualified retirement plans
(or, with respect to any of the preceding, communicate any intention to take
such action), other than with respect to the salary of any employee (and, with
respect to such employee, only in the ordinary course of business consistent
with past practices);
 
(8)           make any other change in employment terms for any of its
directors, officers, employees and consultants outside the ordinary course of
business or enter into any transaction with an Insider;
 
(9)           notwithstanding any other provision hereof, use all commercially
reasonable efforts not to take, or omit to take, any action that is reasonably
likely to result in any of the conditions precedent to the Closing not being
satisfied, or any action that is reasonably likely to materially impair the
Company’s or any of the Company Subsidiaries’ ability to perform their
obligations under the Transaction Documents or to consummate the transactions
contemplated hereby, except as required by Law or the Transaction Documents;
 
(10)           not enter into any contract with respect to, or otherwise agree
or commit to do, any of the foregoing; and
 

 
28

--------------------------------------------------------------------------------

 

(11)           not make or change any material Tax election, change a material
annual accounting period, adopt or change any material accounting method with
respect to Taxes, file any amended material Tax Return, enter into any material
closing agreement, settle or compromise any proceeding with respect to any
material Tax claim or assessment relating to the Company or any of the Company
Subsidiaries, surrender any right to claim a refund of material Taxes, consent
to any extension or waiver of the limitation period applicable to any material
Tax claim or assessment relating to the Company or any of its Subsidiaries, or
take any other similar action relating to the filing of any material Tax Return
or the payment of any material Tax.
 
3.2.           No Shop.
 
(a)           From the date hereof until the earlier of the Closing Date or the
termination of this Agreement in accordance with its terms, the Company shall
not, and the Company shall not permit any of its Affiliates, directors, officers
or employees to, and the Company shall use commercially reasonable efforts to
cause its other representatives or agents (together with directors, officers,
and employees, the “Representatives”) not to, directly or indirectly, (i)
discuss, encourage, negotiate, undertake, initiate, authorize, recommend,
propose or enter into, whether as the proposed surviving, merged, acquiring or
acquired corporation or otherwise, any transaction involving a merger,
consolidation, business combination, recapitalization, purchase or disposition
of any material amount of the assets of the Company or any material amount of
the Capital Stock or other ownership interests of the Company (other than in
connection with the Investment, the Anchor Investment Agreement, Other Private
Placements, the TARP Exchange, the Exchange Offers, the Rights Offering or any
other transaction contemplated hereby) (an “Acquisition Transaction”), (ii)
facilitate, encourage, solicit or initiate discussions, negotiations or
submissions of proposals or offers in respect of an Acquisition Transaction,
(iii) furnish or cause to be furnished, to any Person, any information
concerning the business, operations, properties or assets of the Company in
connection with an Acquisition Transaction, or (iv) otherwise cooperate in any
way with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing.
 
(b)           The Company shall notify CapGen orally and in writing promptly
(but in no event later than one (1) Business Day) after receipt by the Company
or any of the Representatives thereof of any proposal or offer from any Person
other than CapGen or the Investors to effect an Acquisition Transaction or any
request for non-public information relating to the Company or for access to the
properties, books or records of the Company by any Person other than the CapGen
or the Investors in connection with an Acquisition Transaction.
 
3.3.           Access; Reports; Confidentiality.
 
(a)           From the date hereof until the date following the Closing Date on
which the Common Stock purchased pursuant to the Transaction Documents and held
by CapGen represent less than 5% of the outstanding Common Stock (as adjusted
from time to time for any reorganization, recapitalization, stock dividend,
stock split, reverse stock split, or other like changes in the Company’s
capitalization), the Company and the Company Subsidiaries will permit CapGen and
its Representatives to visit and inspect the properties of the Company and the
Company Subsidiaries, and to examine the contracts and commitments, and
corporate books and records of the Company and the Company Subsidiaries and
discuss the affairs, finances and accounts of the Company and the Company
Subsidiaries with the officers, employees and the other Representatives of the
Company and the Company Subsidiaries, all upon reasonable notice and at such
reasonable times and as often as CapGen may request.  Any investigation pursuant
to this Section 3.3 shall be conducted during normal business hours and in such
a manner as not to interfere unreasonably with the conduct of the business of
the Company or
 

 
29

--------------------------------------------------------------------------------

 

the Company Subsidiaries, and nothing herein shall require the Company or the
Company Subsidiaries to disclose any information to the extent (1) prohibited by
Law or (2) that the Company or the Company Subsidiaries reasonably believe such
information to be competitively sensitive proprietary information (except to the
extent CapGen provides assurances reasonably acceptable to Company or such
Company Subsidiary, as applicable, that such information shall not be used by
CapGen or its Affiliates to compete with the Company or such Company Subsidiary,
as applicable); provided that the Company  and the Company Subsidiaries shall
use commercially reasonable efforts to make appropriate substitute disclosure
arrangements under circumstances where the restrictions in clauses (1) and (2)
of this Section 3.3(a) apply).
 
(b)           CapGen acknowledges that the information being provided to it in
connection with the consummation of the transactions contemplated hereby is
subject to the terms of the Confidentiality Agreement, dated as of January 11,
2010, between CapGen and the Company (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference.
 
3.4.           Filings; Other Actions.
 
(a)           CapGen, on the one hand, and the Company, on the other hand, will
cooperate and consult with the others and use commercially reasonable efforts to
prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, necessary or
advisable to consummate the transactions contemplated by the Transaction
Documents, and to perform the covenants contemplated by the Transaction
Documents, in each case required by it.  Each of the parties hereto shall
execute and deliver both before and after the Closing such further certificates,
agreements and other documents and take such other actions as the other parties
may reasonably request to consummate or implement such transactions or to
evidence such events or matters.  CapGen and the Company will each use their
commercially reasonable efforts to promptly obtain or submit, and the Company
and CapGen will cooperate as may reasonably be requested by CapGen or the
Company, as the case may be, to help CapGen and the Company promptly obtain or
submit, as the case may be, as promptly as practicable, the approvals and
authorizations of, any additional filings and registrations with, and any
additional notifications to, all notices to and, to the extent required by Law,
consents, approvals or exemptions from bank regulatory authorities, for the
transactions contemplated by the Transaction Documents (in each case to the
extent it has not done so prior to the date of this Agreement).  CapGen and the
Company will have the right to review in advance, and to the extent practicable
each will consult with the other, in each case subject to Laws relating to the
exchange of information and confidential information related to CapGen, all the
information (other than confidential information) relating to such other
parties, and any of their respective Affiliates, which appears in any filing
made with, or written materials submitted to, any third party or any
Governmental Entity in connection with the transactions to which it will be
party contemplated by this Agreement.  In exercising the foregoing right, each
of the parties hereto agrees to act reasonably and as promptly as
practicable.  Each of the parties hereto agrees to keep the other parties
apprised of the status of matters referred to in this Section 3.4.  Each of
CapGen and the Company shall promptly furnish the other with copies of written
communications received by it or its Affiliates from, or delivered by any of the
foregoing to, any Governmental Entity in respect of the transactions
contemplated by the Transaction Documents; provided, that the party delivering
any such document may redact any confidential information contained therein.
 
(b)           The Company shall call a meeting of its stockholders, to be held
as promptly as practical after the date hereof, and in no event later than
September 20, 2010, to vote on (1) proposals to amend the Series A Preferred
Stock and the Series B Preferred Stock (the “Preferred Stock Proposals”)
pursuant to the Articles of Amendment attached hereto as
 

 
30

--------------------------------------------------------------------------------

 

Exhibit F (the “Preferred Stock Articles of Amendment”) and (2)  proposals to
amend the Articles of Incorporation (A) to increase the number of authorized
shares of Common Stock to at least 1,000,000,000 shares or such larger number as
the Board of Directors determines in its reasonable judgment is necessary to
effectuate the transactions contemplated by the Transaction Documents and (B) to
effectuate a reverse stock split of shares of the Common Stock to comply with
NASDAQ listing requirements and (3) proposals to approve the issuance of the
Common Shares pursuant to this Agreement, the Anchor Investment Agreement, the
other Transaction Documents, the Investment, the Other Private Placements, the
TARP Exchange, the Exchange Offers and the Rights Offering (including the
backstop commitments), pursuant to the applicable NASDAQ Marketplace Rules (the
stockholder proposals described in clauses (2) and (3), the “General Stockholder
Proposals”).  The Board of Directors shall unanimously recommend to the
Company’s stockholders that such stockholders approve the General Stockholder
Proposals and, if applicable, the Preferred Stock Proposals and shall take all
other actions necessary to adopt such proposals if approved by the stockholders
of the Company.  In connection with each of the meetings at which such proposals
will be voted on, the Company shall promptly prepare (and CapGen shall
reasonably cooperate with the Company to prepare) and file with the SEC a
preliminary proxy statement, shall use its reasonable best efforts to solicit
proxies for such stockholder approval and shall use its reasonable best efforts
to respond to any comments of the SEC or its staff and to cause a definitive
proxy statement related to such stockholders’ meeting to be mailed to the
Company’s stockholders as promptly as practicable after clearance thereof by the
SEC.  The Company shall notify CapGen and the Anchor Investors promptly of the
receipt of any comments from the SEC or its staff with respect to the proxy
statement and of any request by the SEC or its staff for amendments or
supplements to such proxy statement or for additional information and shall
supply CapGen and the Anchor Investors with copies of all correspondence between
the Company or any of its representatives, on the one hand, and the SEC or its
staff, on the other hand, with respect to such proxy statement.  If at any time
prior to such stockholders’ meeting there shall occur any event that is required
to be set forth in an amendment or supplement to the proxy statement, the
Company shall as promptly as practicable prepare and mail or otherwise
disseminate to its stockholders such an amendment or supplement.  CapGen and the
Company agree promptly to correct any information provided by it or on its
behalf for use in the proxy statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall as promptly as practicable prepare and mail or otherwise disseminate to
its stockholders an amendment or supplement to correct such information to the
extent required by applicable Laws.  The Company shall consult with CapGen and
the Anchor Investors prior to mailing any proxy statement, or any amendment or
supplement thereto, and provide CapGen and the Anchor Investors with reasonable
opportunity to comment thereon.  The recommendation made by the Board of
Directors described in this Section 3.4(b) shall be included in the proxy
statement filed in connection with obtaining such stockholder approval.  Upon
approval and adoption of any of the General Stockholder Proposals and Preferred
Stock Proposals, if applicable, the Company shall promptly file the General
Articles of Amendment and the Preferred Stock Articles of Amendment, as
applicable, with the Commonwealth of Virginia State Corporation Commission.
 
(c)           In the event that the approval of any of the Stockholder Proposals
described in this Section 3.4 is not obtained at such stockholders meeting, the
Company shall include a proposal to approve (and the Board of Directors shall
unanimously recommend approval of) each such proposal at a meeting of its
stockholders no less than once in each subsequent sixty-day period beginning on
the day following such initial stockholders meeting until all such approvals are
obtained or made
 
3.5.           Governance Matters.
 
(a)           Prior to the Closing, the Company shall take all requisite
corporate action to decrease the size of the Board of Directors to eleven (11)
members, including one director designated by
 

 
31

--------------------------------------------------------------------------------

 

CapGen (the “CapGen Designated Director”) and the chief executive officer of the
Company.  The Company shall request any existing member of the Board of
Directors who will not be among the eleven (11) members of the Board of
Directors immediately following the Closing to tender his conditional
resignation from the Board of Directors to the Company to be effective upon the
Closing.  Not less than ten (10) Business Days prior to the Closing, CapGen
shall provide to the Company the name of the CapGen Designated Director to the
Board of Directors of the Company as well as the boards of directors of Hampton
Roads and Shore (the “Bank Boards”), and the committees of the Board of
Directors and the Bank Boards which such designee is to be appointed.  The
Company shall cause the CapGen Designated Director to be elected or appointed,
subject to satisfaction of all legal and governance requirements regarding
service as a member of the Board or the Bank Boards, as applicable, on the
Closing Date and thereafter as long as CapGen owns in aggregate 20% or more of
the number of shares of Common Stock purchased by CapGen pursuant to this
Agreement (as adjusted appropriately from time to time for any reorganization,
recapitalization, stock dividend, stock split, reverse stock split, or other
like changes in the Company’s capitalization) (the “Qualifying Ownership
Interest”).  The Company shall be required to recommend to its stockholders the
election of the CapGen Designated Director to the Board of Directors at the
Company’s annual meeting, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company.  If CapGen no
longer has a Qualifying Ownership Interest, CapGen shall have no further rights
under Sections 3.5(a), 3.5(b) and 3.5(c) and, in each case, at the written
request of the Board of Directors, shall use all reasonable best efforts to
cause the CapGen Designated Director to resign from the Board of Directors as
promptly as possible thereafter.  The Board of Directors and the Bank Boards
shall cause the CapGen Designated Director to be appointed to the committees of
the Board of Directors and the Bank Boards, as applicable, identified by CapGen,
so long as such CapGen Designated Director qualifies to serve on such committees
subject to satisfaction of all legal and governance requirements regarding
service as a committee member.
 
(b)           The CapGen Designated Director shall, subject to applicable Law,
be the Company’s and the Nominating Committee of the Board of Director’s (the
“Nominating Committee”) nominee to serve on the Board of Directors and on each
of the Bank Boards.  The Company shall (i) use its reasonable best efforts to
have the CapGen Designated Director elected as a director of the Company by the
stockholders of the Company and the Company shall solicit proxies for the CapGen
Designated Director to the same extent as it does for any of its other nominees
to the Board of Directors and (ii) obtain all Governmental Consents required for
the CapGen Designated Director to serve in such capacity.
 
(c)           Subject to Section 3.5(a), upon the death, disability,
resignation, retirement, disqualification or removal from office of the CapGen
Designated Director, CapGen shall have the right to designate the replacement
for the CapGen Designated Director, which replacement shall satisfy all legal
and governance requirements regarding service as a member of the Board of
Directors and the Bank Boards, as applicable.  The Board of Directors of the
Company shall use its reasonable best efforts (including obtaining all required
Governmental Consents) to take all action required to fill the vacancy resulting
therefrom with such person (including such person, subject to applicable Law,
being the Company’s and the Nominating Committee’s nominee to serve on the Board
of Directors, calling a special meeting of stockholders to vote on such person,
using all reasonable best efforts to have such person elected as director of the
Company by the stockholders of the Company and the Company soliciting proxies
for such person to the same extent as it does for any of its other nominees to
the Board of Directors).
 
(d)           The Company hereby agrees that, from and after the Closing Date,
for so long as CapGen owns in aggregate 20% or more of the number of shares of
Common Stock purchased by
 

 
32

--------------------------------------------------------------------------------

 

CapGen pursuant to this Agreement (as adjusted appropriately from time to time
for any reorganization, recapitalization, stock dividend, stock split, reverse
stock split, or other like changes in the Company’s capitalization), the Company
shall, subject to applicable Law, invite a person designated by CapGen and
reasonably acceptable to the Board of Directors (each, an “Observer”) to attend
meetings of the Board of Directors (including any meetings of committees thereof
which the CapGen Designated Director is a member) in a nonvoting observer
capacity.  If CapGen no longer Beneficially Owns the minimum number of shares of
Common Stock as specified in the first sentence of this Section 3.5(d), CapGen
shall have no further rights under this Section 3.5(d).
 
(e)           The CapGen Designated Director shall be entitled to the same
compensation, including fees, and same indemnification in connection with his or
her role as a director as the other members of the Board of Directors or the
Bank Boards, as applicable, and the CapGen Designated Director shall be entitled
to reimbursement for documented, reasonable out-of-pocket expenses incurred in
attending meetings of the Board of Directors or the Bank Boards, or any
committee thereof, to the same extent as the other members of the Board of
Directors or the Bank Boards, as applicable.  The Company shall notify the
CapGen Designated Director and the Observer of all regular meetings and special
meetings of the Board of Directors or the Bank Boards and of all regular and
special meetings of any committee of the Board of Directors or the Bank Boards
of which such CapGen Designated Director is a member in accordance with the
applicable by-laws.  The Company, Hampton Roads and Shore shall provide the
CapGen Designated Director and Observer with copies of all notices, minutes,
consents and other material that they provide to all other members of their
respective boards of directors concurrently as such materials are provided to
the other members.
 
(f)           The Company acknowledges that the CapGen Designated Director (a
“CapGen Indemnitee”) may have certain rights to indemnification, advancement of
expenses and/or insurance provided by CapGen, and/or certain of its affiliates
(collectively, the “CapGen Indemnitors”).  The Company hereby agrees (i) that it
is the indemnitor of first resort (i.e., its obligations to the CapGen
Indemnitee are primary and any obligation of the CapGen Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by the CapGen Indemnitee are secondary), and (ii) that it shall be
required to advance the full amount of expenses incurred by the CapGen
Indemnitee and shall be liable for the full amount of all expenses and
liabilities to the extent legally permitted and as required by the terms of this
Agreement and the Articles of Incorporation and By-Laws of the Company (and any
other agreement regarding indemnification between the Company and the CapGen
Indemnitee), without regard to any rights the CapGen Indemnitee may have against
any CapGen Indemnitor.  The Company further agrees that no advancement or
payment by any CapGen Indemnitor on behalf of the CapGen Indemnitee with respect
to any claim for which the CapGen Indemnitee has sought indemnification from the
Company shall affect the foregoing and the CapGen Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of the CapGen Indemnitee against the
Company.  The Company and the CapGen Indemnitee agree that the CapGen
Indemnitors are express third party beneficiaries of the terms of this Section
3.5(f).
 
3.6.           Avoidance of Control.  Notwithstanding anything to the contrary
in the Transaction Documents, neither the Company nor any Company Subsidiary
shall take any action (including any redemption, repurchase, or recapitalization
of Common Stock, or securities or rights, options or warrants to purchase Common
Stock, or securities of any type whatsoever that are, or may become, convertible
into or exchangeable into or exercisable for Common Stock in each case, where
CapGen is not given the right to participate in such redemption, repurchase or
recapitalization to the extent of CapGen’s pro rata proportion), that would
cause CapGen’s or any other Person’s ownership of voting securities of the
Company (together with the ownership by CapGen’s or other Person’s Affiliates
(as such term is used under the BHC Act) of voting securities of the Company) to
increase above 24.9%,
 

 
33

--------------------------------------------------------------------------------

 

without the prior written consent of CapGen.  In the event either the Company or
CapGen breaches its obligations under this Section 3.6 or believes that it is
reasonably likely to breach such an obligation, it shall promptly notify the
other party hereto and shall cooperate in good faith with such party to modify
ownership or make other arrangements or take any other action, which may, in
CapGen’s discretion, include CapGen filing an application with the Federal
Reserve and the BFI to increase its percent ownership of outstanding shares of
Company Common Stock, in each case, as is necessary to cure or avoid such
breach.
 
3.7.           Notice of Certain Events.  Each party hereto shall promptly
notify the other party hereto of (a) any event, condition, fact, circumstance,
occurrence, transaction or other item of which such party becomes aware after
the date hereof and prior to the Closing that would constitute a violation or
breach of the Transaction Documents (or a breach of any representation or
warranty contained herein or therein) or, if the same were to continue to exist
as of the Closing Date, would constitute the non-satisfaction of any of the
conditions set forth in Section 1.2 hereof, and (b) any event, condition, fact,
circumstance, occurrence, transaction or other item of which such party becomes
aware which would have been required to have been disclosed pursuant to the
terms of the Transaction Documents had such event, condition, fact,
circumstance, occurrence, transaction or other item existed as of the date
hereof.  Notwithstanding the foregoing, neither party shall be required to take
any action that would jeopardize such party’s attorney-client privilege.
 
3.8.           Commercially Reasonable Efforts.  Subject to the third sentence
in Section 3.4(a) of this Agreement, upon the terms and subject to the
conditions herein provided, except as otherwise provided in the Transaction
Documents, each of the parties hereto agrees to use its commercially reasonable
efforts to take or cause to be taken all action, to do or cause to be done and
to assist and cooperate with the other parties hereto in doing all things
necessary, proper or advisable under Laws to consummate and make effective the
transactions contemplated hereby, including but not limited to: (i) the
satisfaction of the conditions precedent to the obligations of the parties
hereto; (ii) the obtaining of applicable Governmental Consents, and consents,
waivers and approvals of any third parties (including Governmental Entities);
(iii) the defending of any Action, whether judicial or administrative,
challenging the Transaction Documents or the performance of the obligations
hereunder or thereunder; and (iv) the execution and delivery of such
instruments, and the taking of such other actions as the other parties hereto
may reasonably request in order to carry out the intent of the Transaction
Documents.
 
3.9.           Preemptive Rights.
 
(a)           Sale of New Securities.  After the Closing, for so long as CapGen
owns securities representing the Qualifying Ownership Interest (before giving
effect to any issuances triggering provisions of this Section 3.9), at any time
that the Company proposes to make any public or nonpublic offering or sale of
any equity (including Common Stock, preferred stock or restricted stock), or any
securities, options or debt that is convertible or exchangeable into equity or
that includes an equity component (such as, an “equity” kicker) (including any
hybrid security) (any such security, a “New Security”) (other than the issuance
and sale of securities (i) in connection with the Rights Offering or Second
Closing (as defined in the Anchor Investor Agreement) (except as provided
herein); (ii) to employees, officers, directors or consultants of the Company
pursuant to employee benefit plans or compensatory arrangements approved by the
Board of Directors (including upon the exercise of employee stock options
granted pursuant to any such plans or arrangements) or (iii) as consideration in
connection with any bona fide, arm’s-length direct or indirect merger,
acquisition or similar transaction) CapGen shall first be afforded the
opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) and on the same terms (except that,
to the extent permitted by Law and the Articles of Incorporation and By-Laws of
the Company, CapGen may elect to receive such securities in nonvoting form,
convertible into voting securities disposable in a
 

 
34

--------------------------------------------------------------------------------

 

widely dispersed offering) as such securities are proposed to be offered to
others, up to the amount of such New Securities to be offered in the aggregate
required to enable it to maintain its proportionate Common Stock-equivalent
interest in the Company immediately prior to any such issuance of New
Securities.  The New Securities that CapGen shall be entitled to purchase in the
aggregate shall be determined by multiplying (x) the total number or principal
amount of such offered New Securities by (y) a fraction, the numerator of which
is the number of shares of Common Stock held by CapGen and its Affiliates
(assuming full conversion or exercise of any securities convertible into or
exercisable for Common Stock) and the denominator of which is the number of
shares of Common Stock then outstanding.  Notwithstanding anything herein to the
contrary, in no event shall CapGen have the right to purchase securities
hereunder to the extent that such purchase would result in CapGen exceeding the
ownership limitations of CapGen set forth in Section 3.6.
 
(b)           Notice.  In the event the Company proposes to offer or sell New
Securities that are subject to CapGen’s rights under Section 3.9(a), it shall
give CapGen written notice of its intention, specifying the price (or range of
prices), anticipated amount of securities, timing and other terms upon which the
Company proposes to offer the same (including, in the case of a registered
public offering and to the extent possible, a copy of the prospectus included in
the registration statement filed with respect to such offering), at least thirty
(30) days prior to the proposed offer, issuance or sale.  CapGen shall have
twenty-five (25) days from the date of receipt of such a notice to notify the
Company in writing that it intends to exercise its rights provided in this
Section 3.9 and as to the amount of New Securities CapGen desires to purchase,
up to the maximum amount calculated pursuant to Section 3.9(a).  Such notice
shall constitute a non-binding agreement of CapGen to purchase the amount of New
Securities so specified at the price and other terms set forth in the Company’s
notice to it.  The failure of CapGen to respond within such twenty-five (25) day
period shall be deemed to be a waiver of CapGen’s rights under this Section 3.9
only with respect to the offering described in the applicable notice.
 
(c)           Purchase Mechanism.  If CapGen exercises its rights provided in
this Section 3.9, the closing of the purchase of the New Securities with respect
to which such right has been exercised shall take place within sixty (60) days
after the giving of notice of such exercise, provided that, if such issuance is
subject to regulatory approval, such sixty (60)-day period shall be extended
until the expiration of ten (10) Business Days after all such approvals have
been received, but in no event later than 120 days from the date of the
Company’s initial notice pursuant to Section 3.9(b).  Each of the Company and
CapGen agree to use its commercially reasonable efforts to secure any regulatory
or stockholder approvals or other consents, and to comply with any Law necessary
in connection with the offer, sale and purchase of, such New Securities.
 
(d)           Failure of Purchase.  In the event CapGen fails to exercise its
rights provided in this Section 3.9 within the 25-day period described in
Section 3.9(b) or, if so exercised, CapGen is unable to consummate such purchase
within the time period specified in Section 3.9(c) above because of its failure
to obtain any required regulatory or stockholder consent or approval, the
Company shall thereafter be entitled during the period of 90 days following the
conclusion of the applicable period to sell or enter into an agreement (pursuant
to which the sale of the Common Stock covered thereby shall be consummated, if
at all, within 30 days from the date of such agreement) to sell the Common Stock
not elected to be purchased pursuant to this Section 3.9 or which CapGen is
unable to purchase because of such failure to obtain any such consent or
approval, at a price and upon other terms that, taken in the aggregate, are not
more favorable to the purchasers of such securities than were specified in the
Company’s notice to CapGen.  Notwithstanding the foregoing, if such sale is
subject to the receipt of any regulatory or stockholder approval or consent or
the expiration of any waiting period, the time period during which such sale may
be consummated shall be extended until the expiration of five (5) Business Days
after all such approvals or consents have been obtained and all waiting periods
have expired, but in no event shall such time period exceed 90 days from the
date of the applicable agreement with respect to
 

 
35

--------------------------------------------------------------------------------

 

such sale.  In the event the Company has not sold the Common Stock or entered
into an agreement to sell the Common Stock within such 90-day period (or sold
and issued Common Stock in accordance with the foregoing within 30 days from the
date of said agreement (as such period may be extended in the manner described
above for a period not to exceed 90 days from the date of such agreement)), the
Company shall not thereafter offer, issue or sell such Common Stock without
first offering such securities to CapGen in the manner provided above.
 
(e)           Non-Cash Consideration.  In the case of the offering of securities
for consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board of Directors; provided, however, that
such fair value as reasonably determined by the Board of Directors shall not
exceed the aggregate market price of the securities being offered as of the date
the Board of Directors authorizes the offering of such securities.
 
(f)           Cooperation.  The Company and CapGen shall cooperate in good faith
to facilitate the exercise of CapGen’s rights under this Section 3.9, including
securing any required approvals or consents.
 
3.10.           Most Favored Nation.  During the period from May 23, 2010
through completion of the Rights Offering, neither the Company nor the Company
Subsidiaries shall enter into any additional agreements, or modify any existing
agreements or Transaction Documents, including the Anchor Investor Agreement, or
any existing or future investors in the Company or any of the Company
Subsidiaries (including any Additional Agreements entered into with the
Additional Investors) that have the effect of establishing rights or otherwise
benefiting such investor in a manner more favorable in any material respect to
such investor than the rights and benefits established in favor of CapGen by the
Transaction Documents, unless, in any such case, CapGen will be given a copy of
such additional or modified agreement and has been offered the opportunity to
receive such rights and benefits of such additional or modified agreement within
60 days of the later of the execution of such additional agreement and May 23,
2010.  CapGen shall notify the Company in writing, within 30 days after the date
it receives a copy of such additional or modified agreement, of its election to
receive the rights and benefits set forth therein.  For the avoidance of doubt,
CapGen will receive a copy of each additional or modified agreement (including
any Additional Agreements entered into with any Investors) agreed to with one or
more other investors.  Without limiting the foregoing, the Company shall not
offer any investors in the Other Private Placements, or any other capital
raising transaction occurring at the same time as the transactions contemplated
by the Transaction Documents, including the transaction with Anchorage and
Carlyle in the Anchor Investor Agreement and related Transaction Documents, as
these are modified as of the date hereof after disclosure to CapGen, on terms
more favorable, in form or substance, than those offered in connection with the
Investment, unless CapGen is also provided with such terms or CapGen has
consented thereto in writing; provided, however, that for purposes of this
Section 3.10, CapGen hereby consents to the Company’s entry into (in each case
in the form last provided to CapGen): (i) the Anchor Investment Agreement, (ii)
the letter agreement dated as of the date hereof between the Company and an
Affiliate of Carlyle (and the related agreements attached thereto) (the “Carlyle
Investor Letter”), (iii) the letter agreement dated as of the date hereof
between the Company and an Affiliate of Anchorage (and the related agreements
attached thereto) (the “Anchorage Investor Letter”), (iv) the letter agreement
dated as of the date hereof between the Company and CapGen (and the related
agreements attached thereto) (the “CapGen Investor Letter”), (v) the letter
agreement dated as of the date hereof between the Company and Midtown
Acquisitions L.P. (the “Davidson Investor Letter”), and (vi) the letter
agreement dated as of the date hereof between the Company and Fir Tree Value
Master Fund, LP, Fir Tree Capital Opportunity Master Fund, LP, Fir Tree Mortgage
Opportunity Master Fund, LP and Fir Tree REOF II Master Fund, LLC (the “Fir Tree
Investor
 

 
36

--------------------------------------------------------------------------------

 

Letter”) and the terms and conditions thereof in each case in the form
previously delivered by the Company to CapGen; provided further, however, that
any proposed modification to any Investor Letter from the form of such Investor
Letter last provided to CapGen and any proposed modification of such Investor
Letter executed as of the date hereof after the date hereof shall be subject to
CapGen’s rights and the Company’s obligations set forth above. For the purposes
of this Agreement, all parties agree that the terms and conditions of those
documents referred to in clauses (i), (ii), (iii), (iv), (v) and (vi) of this
paragraph shall be deemed Previously Disclosed, as that term is used herein,
including for the purposes of modifying the Company’s representations and
warranties.
 
3.11.           Transfer Taxes.  On the Closing Date, all stock transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Common Shares to be sold to
CapGen hereunder will be, or will have been, fully paid or provided for by the
Company, and all Laws imposing such taxes will be or will have been complied
with.
 
3.12.           Legend.
 
(a)           CapGen agrees that all certificates or other instruments
representing the securities subject to the Transaction Documents shall bear a
legend substantially to the following effect, until such time as they are not
required under Section 3.12(b):
 
“(i) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.
 
(ii) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF JUNE 30,
2010, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.”
 
(b)           Following the earlier of (i) the effective date of a resale
registration statement covering such Common Shares or (ii) Rule 144 becoming
available for the resale of the Common Shares, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to the Common Shares and
without volume or manner-of-sale restrictions, the Company shall instruct the
Company’s transfer agent to remove the legend set forth in Section 3.12(a) from
the Common Shares and shall cause its counsel to issue any legend removal
opinion required by the transfer agent.  Any fees (with respect to the transfer
agent, Company counsel or otherwise) associated with the issuance of such
opinion or the removal of such legend shall be borne by the Company.  If a
legend is no longer required pursuant to the foregoing, the Company will no
later than three (3) Business Days following the delivery by CapGen to the
Company or the transfer agent (with notice to the Company) of a legended
certificate or instrument representing such Common Shares (endorsed or with
stock powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) and any required representation letter,
deliver or cause to be delivered to CapGen a certificate or instrument (as the
case may be) representing such Common Shares that is free from all restrictive
legends.  The Company may not make any notation on its records or give
instructions to its transfer agent that enlarge the restrictions on transfer set
forth in this Section 3.12(b).  Certificates for Common Shares free from all
restrictive legends may be
 

 
37

--------------------------------------------------------------------------------

 

transmitted by the transfer agent to CapGen by crediting the account of CapGen’s
prime broker with the Depository Trust Company as directed by CapGen.  CapGen
acknowledges that the securities have not been registered under the Securities
Act or under any state securities laws and agrees that it shall not sell or
otherwise dispose of any of the securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws.
 
3.13.           Continued Listing Authorization.  The Company shall take all
steps necessary to prevent the Common Shares from being delisted from NASDAQ,
including, without limitation, effecting a reverse stock split of the Common
Stock, if necessary, to comply with NASDAQ Listing Rule 5450(a)(1).
 
3.14.           Registration Rights.
 
(a)           Registration.
 
(1)           Subject to the terms and conditions of the Transaction Documents,
the Company covenants and agrees that as promptly as practicable, and in any
event no later than the date that is 15 days, after the Closing (the “Filing
Deadline”), the Company shall have prepared and filed with the SEC one or more
Shelf Registration Statements covering the resale of all of the Registrable
Securities (or, if permitted by the rules of the SEC, otherwise designated an
existing Shelf Registration Statement filed with the SEC to cover such
Registrable Securities), and, to the extent the Shelf Registration Statement has
not theretofore been declared effective or is not automatically effective upon
such filing, the Company shall use reasonable best efforts to cause such Shelf
Registration Statement to be declared or become effective as soon as practicable
(and in any event no later than the Effectiveness Deadline) and to keep such
Shelf Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the date of its initial effectiveness until the time as there are no such
Registrable Securities remaining (including by refiling such Shelf Registration
Statement (or a new Shelf Registration Statement) if the initial Shelf
Registration Statement expires).  Notwithstanding the registration obligations
set forth in this Section 3.14(a)(1), in the event the SEC informs the Company
that all of the Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration statement, the Company agrees to promptly (i) inform each of the
Holders thereof and use its commercially reasonable efforts to file amendments
to the initial Shelf Registration Statement as required by the SEC and/or (ii)
withdraw the initial Shelf Registration Statement and file a new Shelf
Registration Statement, in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on such form
available to the Company to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
new Shelf Registration Statement, the Company shall be obligated to use its
reasonable best efforts to advocate with the SEC for the registration of all of
the Registrable Securities in accordance with the SEC Guidance, including
without limitation, Compliance and Disclosure Interpretation
612.09.  Notwithstanding any other provision of this Agreement, if any SEC
Guidance sets forth a limitation of the number of Registrable Securities or
other shares of Common Stock permitted to be registered on a particular Shelf
Registration Statement as a secondary offering (and notwithstanding that the
Company used diligent efforts to advocate with the SEC for the registration of
all or a greater number of Registrable Securities), the number of Registrable
Securities or other
 

 
38

--------------------------------------------------------------------------------

 

shares of Common Stock to be registered on such Shelf Registration Statement
will be reduced as follows: first, the Company shall reduce or eliminate the
shares of Common Stock to be included by any Person other than a Holder; second,
the Company shall reduce or eliminate any shares of Common Stock to be included
by any Affiliate (which shall not include CapGen or its Affiliates) of the
Company; and third, the Company shall reduce the number of Registrable
Securities to be included by all Holders on a pro rata basis based on the total
number of unregistered Registrable Securities held by such Holders, subject to a
determination by the SEC that certain Holders must be reduced before other
Holders based on the number of Registrable Securities held by such Holders.  In
the event the Company amends the initial Shelf Registration Statement or files a
new Shelf Registration Statement, as the case may be, under clauses (i) or (ii)
above, the Company will use its commercially reasonable efforts to file with the
SEC, as promptly as allowed by the SEC or SEC Guidance provided to the Company
or to registrants of securities in general, one or more registration statements
on such form available to the Company to register for resale those Registrable
Securities that were not registered for resale on the initial Shelf Registration
Statement, as amended, or the new Shelf Registration Statement.  No Holder shall
be named as an “underwriter” in any Registration Statement without such Holder’s
prior written consent.
 
(2)           Demand Registration.
 
A.           CapGen shall have the right, by written notice (the “Demand
Notice”) given to the Company, to request, at any time and from time to time
during such periods when a Shelf Registration Statement or Shelf Registration
Statements covering all of CapGen’s Registrable Securities is or are not
existing and effective, that the Company register under and in accordance with
the provisions of the Securities Act all or any portion of the Registrable
Securities designated by CapGen.  Upon receipt of a Demand Notice pursuant to
the corresponding provisions of the Anchor Investment Agreement or from CapGen
pursuant to this Section 3.14, the Company shall promptly (and in any event
within ten (10) Business Days from the date of receipt of such Demand Notice),
notify CapGen or the Anchor Investors of the receipt of such Demand Notice and
allow such other Persons in the proposed registration by submitting their own
Demand Notice(s).  The Company, within 45 days of the date on which the Company
receives such earlier Demand Notice, shall file with the SEC, and the Company
shall thereafter use its best efforts to cause to be declared effective as
promptly as practicable, a registration statement on the appropriate form for
the registration and sale as shall be selected by the Company and as shall be
reasonably acceptable to CapGen and the Anchor Investors having given Demand
Notice registering Registrable Securities, in accordance with the intended
method or methods of distribution (which may be by an underwritten offering), of
the total number of Registrable Securities specified by the Holders in such
Demand Notice (a “Demand Registration Statement”).  If CapGen intends to
distribute any Registrable Securities by means of an underwritten offering, it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including the actions required pursuant
to Section 3.14(c).  The managing underwriters in any such distribution of
Registrable Securities being sold only by CapGen shall be selected by
CapGen.  Otherwise, the underwriters shall be mutually acceptable to CapGen and
the Anchor Investors who propose to sell Registrable Securities in such
 

 
39

--------------------------------------------------------------------------------

 

underwritten offering.  Any Demand Registration Statement may, at the request of
the Holders submitting the Demand Notice, be a “shelf” registration pursuant to
Rule 415, if available.
 
B.           The Company shall use reasonable best efforts to keep each Demand
Registration Statement filed pursuant to this Section 3.14(a)(2) continuously
effective and usable for the resale of the Registrable Securities covered
thereby for a period of one hundred eighty (180) days from the date on which the
SEC declares such Demand Registration Statement effective, as such period may be
extended pursuant to this Section 3.14(a)(2)(B).  The time period for which the
Company is required to maintain the effectiveness of any Demand Registration
Statement shall be extended by the aggregate number of days of all suspension
periods pursuant to Section 3.14(d) occurring with respect to such Demand
Registration Statement.
 
C.           The Company shall be entitled to suspend the use of any effective
Registration Statement under this Section 3.14(a)(2) under the circumstances set
forth in Section 3.14(d).
 
D.           For the avoidance of doubt, the rights provided pursuant to Section
3.14(a)(2) shall not be exercisable until the Effectiveness Deadline.
 
(3)           Except as provided in Section 3.14(a)(7), any registration (except
for any registration made pursuant to Section 3.14(a)(2)) pursuant to this
Section 3.14(a) shall be effected by means of a shelf registration under the
Securities Act (a “Shelf Registration Statement”) in accordance with the methods
and distribution set forth in the Shelf Registration Statement and Rule 415.  If
CapGen or any other holder of Registrable Securities to whom the registration
rights conferred by the Transaction Documents have been transferred in
compliance with the Transaction Documents intends to distribute any Registrable
Securities by means of an underwritten offering it shall promptly so advise the
Company and the Company shall take all reasonable steps to facilitate such
distribution, including the actions required pursuant to Section 3.14(c).  The
lead underwriters in any such distribution shall be selected by the holders of a
majority of the Registrable Securities to be distributed.
 
(4)           If the Company proposes to register any of its securities, whether
or not for its own account (including, without limitation, pursuant to the
exercise of any demand registration rights pursuant to Section 3.14(a)(2)),
other than a registration pursuant to Section 3.14(a)(1), Section 3.14(a)(7) or
a Special Registration, and the registration form to be filed may be used for
the registration or qualification for distribution of Registrable Securities,
the Company shall give prompt written notice to CapGen, the Anchor Investor and
all other Holders of its intention to effect such a registration (but in no
event less than ten (10) Business Days prior to the anticipated filing date) and
shall include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within ten
(10) Business Days after the date of the Company’s notice (a “Piggyback
Registration”).  Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth Business Day prior to the planned effective date of such Piggyback
Registration.  The Company may terminate or withdraw any registration under this
Section 3.14(a)(4) prior to the
 

 
40

--------------------------------------------------------------------------------

 

effectiveness of such registration, whether or not CapGen, any Anchor Investor
or any other Holders have elected to include Registrable Securities in such
registration.
 
(5)           If the registration referred to in Section 3.14(a)(4) is proposed
to be underwritten, the Company shall so advise the Anchor Investors, CapGen and
all other Holders as a part of the written notice given pursuant to Section
3.14(a)(4).  In such event, the right of the Anchor Investors, CapGen and all
other Holders to registration pursuant to this Section 3.14(a) shall be
conditioned upon such persons’ participation in such underwriting and the
inclusion of such persons’ Registrable Securities in the underwriting, and each
such person shall (together with the Company and the other persons distributing
their securities through such underwriting) enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company.  If any participating person disapproves of the
terms of the underwriting, such Person may elect to withdraw therefrom by
written notice to the Company, the managing underwriter, the Anchor Investors
and CapGen.
 
(6)           In the event (x) that any of the Additional Investors exercises
“piggyback” registration rights under the Additional Agreements in connection
with CapGen’s exercise of its demand registration rights pursuant to Section
3.14(a)(2), (y) that the Company grants “piggyback” registration rights to one
or more third parties to include their securities in an underwritten offering
under the Shelf Registration Statement pursuant to Section 3.14(a)(1) or (z)
that a Piggyback Registration under Section 3.14(a)(4) relates to an
underwritten offering, and in any such case the managing underwriters advise the
Company that in their reasonable opinion the number of securities requested to
be included in such offering exceeds the number which can be sold without
adversely affecting the marketability of such offering (including an adverse
effect on the per share offering price), the Company shall include in such
registration or prospectus only such number of securities that in the reasonable
opinion of such underwriters can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities shall be so included in the following order of
priority: (i) first, solely in the case of a Piggyback Registration under
Section 3.14(a)(4) relating to a primary offering on behalf of the Company, any
securities the Company proposes to sell for its own account, (ii) second, Common
Stock and other securities of the Company issued to the Treasury, (iii) third,
Registrable Securities of CapGen and all other Holders who have requested
registration of Registrable Securities pursuant to the Additional Agreements,
Section 3.14(a)(1) or Section 3.14(a)(4), as applicable, pro rata on the basis
of the aggregate number of such securities or shares owned by each such person
and (iv) fourth, any other securities of the Company that have been requested to
be so included, subject to the terms of the Transaction Documents.
 
(7)           In addition to any Shelf Registration Statement, the Company shall
prepare and file with the SEC, and use its reasonable best efforts thereafter to
cause to be effective, registration statements permitting the sale and
distribution in an underwritten offering of up to that number of Registrable
Securities equal, in each case, to 25% of the Registrable Securities outstanding
as of the Closing Date (as to each such underwritten offering, the “Offering
Ceiling”) (i) first, as soon as practicable after the date twelve months after
the Closing Date (the “First Secondary Offering Registration”), and (ii) second,
as soon as practicable after the date twelve months after the closing of the
First Secondary Offering Registration (the “Second Secondary Offering
Registration” and, together with the First Secondary Offering Registration, the
“Secondary Offering Registrations”, each a “Secondary Offering
Registration”).  Each such offering shall be underwritten by one or more
managing underwriters selected by the holders of a majority of the Registrable
Securities to be distributed, and shall be effected on a “best efforts” basis
unless otherwise agreed by the Company, Holders of a majority of the Registrable
Securities to be distributed and the managing underwriters of such
registration.  With respect to each Secondary Offering Registration, the Company
shall give prompt written notice to CapGen and the Anchor Investors of its
intention to effect such Secondary Offering Registration (but, in each case, no
less than ten Business Days prior to the anticipated filing date), and shall
include in such Secondary Offering Registration all Registrable Securities with
respect to which the Company has received a written request for inclusion
therein from CapGen and the Anchor Investors within five (5) Business Days of
the Company’s notice pursuant to this Section 3.14(a)(7); provided, that CapGen
and the Anchor Investors shall only be permitted to participate in the Second
Secondary Offering Registration.  In the event that the amount of Registrable
Securities requested to be included by Holders in either Secondary Offering
Registration exceeds the Offering Ceiling for such registration, the amount of
Registrable Securities requested to be included therein by each Holder shall be
reduced proportionally based on its pro rata ownership of the Registrable
Securities as of the Closing Date.  As to each Secondary Offering Registration,
if the managing underwriters of the underwritten offering to which it relates
advise the Company that in their reasonable opinion the number of Registrable
Securities requested to be included in such offering (after giving effect to any
proportional reduction to a level not in excess of the Offering Ceiling) exceeds
the number which can be sold without adversely affecting the marketability of
such offering (including an adverse effect on the per share offering price), the
Company shall include in such registration or prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities shall be so
included in the following order of priority: (i) first, Common Stock and other
securities of the Company issued to the Treasury, (ii) second, Registrable
Securities of CapGen and all other Holders, pro rata on the basis of the
aggregate number of such securities or shares owned by each such Person and
(iii) third, any other securities of the Company that have been requested to be
so included, subject to the terms of the Transaction Documents.
 
(8)           In the event that Form S-3 is not available for the registration
of the resale of Registrable Securities under Section 3.14(a)(1), the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form, including, without limitation, Form S-1 and (ii) undertake to
register the Registrable Securities on Form S-3 promptly after such form is
available, provided that the Company shall maintain the effectiveness of the
Shelf Registration Statement then in effect until such time as a Shelf
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.
 
(b)           Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company.  All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the Holders selling in such
registration pro rata on the basis of the aggregate number of securities or
shares being sold.
 

 
41

--------------------------------------------------------------------------------

 

(c)           Obligations of the Company.  The Company shall use its reasonable
best efforts for so long as there are Registrable Securities outstanding, to
take such actions as are under its control to not become an ineligible issuer
(as defined in Rule 405 under the Securities Act).  In addition, whenever
required to effect the registration of any Registrable Securities or facilitate
the distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:
 
(1)           By 9:30 a.m. New York City time on the first Business Day after
the Effective Date of a Shelf Registration Statement, file a final prospectus
with the SEC, as required by Rule 424(b) under the Securities Act.
 
(2)           Provide to each Holder a copy of any disclosure regarding the plan
of distribution or the selling Holders, in each case, with respect to such
Holder, at least three (3) Business Days in advance of any filing with the SEC
of any registration statement or any amendment or supplement thereto that
includes such information.
 
(3)           Prepare and file with the SEC a prospectus supplement with respect
to a proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to Section 3.14(c), and keep such registration
statement effective or such prospectus supplement current.
 
(4)           Prepare and file with the SEC such amendments and supplements to
the applicable registration statement and the prospectus or prospectus
supplement used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement.
 
(5)           Furnish to the Holders and any underwriters such number of copies
of the applicable registration statement and each such amendment and supplement
thereto (including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.
 
(6)           Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders or any managing underwriter(s), to keep such registration or
qualification in effect for so long as such registration statement remains in
effect, and to take any other action which may be reasonably necessary to enable
such seller to consummate the disposition in such jurisdictions of the
securities owned by such Holder; provided, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.
 
(7)           Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing
(which notice shall not contain any material non-public information).
 

 
42

--------------------------------------------------------------------------------

 

(8)           Within one Business Day after such event, give written notice to
the Holders (which notice shall not contain any material non-public
information):
 
(A)           when any registration statement filed pursuant to Section 3.14(a)
or any amendment thereto has been filed with the SEC (except for any amendment
effected by the filing of a document with the SEC pursuant to the Exchange Act)
and when such registration statement or any post-effective amendment thereto has
become effective;
 
(B)           of any request by the SEC for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;
 
(C)           of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;
 
(D)           of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;
 
(E)           of the happening of any event that requires the Company to make
changes in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
 
(F)           if at any time the representations and warranties of the Company
contained in any underwriting agreement contemplated by Section 3.14(c)(12)
cease to be true and correct.
 
(9)           Use its reasonable best efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 3.14(c)(8)(C) at the earliest practicable time.
 
(10)           Upon the occurrence of any event contemplated by Section
3.14(c)(7) or 3.14(c)(8)(E) and subject to the Company’s rights under Section
3.14(d), the Company shall promptly prepare a post-effective amendment to such
registration statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Holders and any
underwriters, the prospectus shall not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(11)           Use reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).
 

 
43

--------------------------------------------------------------------------------

 

(12)           In the event of an underwritten offering pursuant to Section
3.14(a)(1) or Section 3.14(a)(4) or conducted pursuant to Section 3.14(a)(7),
enter into an underwriting agreement in customary form, scope and substance and
take all such other actions reasonably requested by the Holders of a majority of
the Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows,” similar sales events and other
marketing activities), (i) make such representations and warranties to the
Holders that are selling stockholders and the managing underwriter(s), if any,
with respect to the business of the Company and the Company Subsidiaries, and
the Shelf Registration Statement, prospectus and documents, if any, incorporated
or deemed to be incorporated by reference therein, in each case, in customary
form, substance and scope, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish the underwriters with opinions
of counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (iii) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the applicable registration statement) who have
certified the financial statements included in such registration statement,
addressed to each of the managing underwriter(s), if any, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters, (iv) if an underwriting agreement is entered into, the same
shall contain indemnification provisions and procedures customary in
underwritten offerings, and (v) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.
 
(13)           Make available for inspection by a representative of Holders that
are selling stockholders, the managing underwriter(s), if any, and any attorneys
or accountants retained by such Holders or managing underwriter(s), at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company, and
cause the officers, directors and employees of the Company to supply all
information, in each case, reasonably requested by any such representative,
managing underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.
 
(14)           Cause all such Registrable Securities to be listed on each
securities exchange on which the same class of securities issued by the Company
are then listed or, if the same class of securities is not then listed on any
securities exchange, use its reasonable best efforts to cause all such
Registrable Securities of such class to be listed on the NASDAQ Stock Market.
 
(15)           If requested by Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in
 

 
44

--------------------------------------------------------------------------------

 

connection therewith or managing underwriter(s), if any, may reasonably request
in order to permit the intended method of distribution of such securities and
make all required filings of such prospectus supplement or such amendment as
soon as practicable after the Company has received such request.
 
(16)           Timely provide to its security holders earning statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.
 
(d)           Suspension of Sales.  Upon receipt of written notice from the
Company that a registration statement, prospectus or prospectus supplement
contains or may contain an untrue statement of a material fact or omits or may
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading or that circumstances exist that make
inadvisable use of such registration statement, prospectus or prospectus
supplement, each Holder of Registrable Securities shall forthwith discontinue
disposition of Registrable Securities pursuant to such registration statement
until such Holder has received copies of a supplemented or amended prospectus or
prospectus supplement, or until such Holder is advised in writing by the Company
that the use of the prospectus and, if applicable, prospectus supplement may be
resumed, and, if so directed by the Company, such Holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice (each such suspension, a “Suspension Period”).  No
single Suspension Period shall exceed 30 consecutive days, and during any 365
day period, the aggregate of all Suspension Periods shall not exceed an
aggregate of 60 days.
 
(e)           Termination of Registration Rights.  A Holder’s registration
rights as to any securities held by such Holder (and its Affiliates, partners,
members and former members) shall not be available unless such securities are
Registrable Securities.
 
(f)           Furnishing Information.
 
(1)           Neither CapGen nor any Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.
 
(2)           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 3.14(c) that to the extent that
CapGen, an Anchor Investor, or any other Holder that is a seller, such seller,
individually and not jointly, and the underwriters, if any, shall furnish to the
Company such information regarding themselves, the Registrable Securities held
by them and the intended method of disposition of such securities as shall be
required to effect the registered offering of their Registrable Securities.
 
(g)           Indemnification.
 
(1)           The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives and Affiliates, and each Person, if any, that controls a
Holder within the meaning of the Securities Act (each, an “Indemnitee”), against
any and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or
 

 
45

--------------------------------------------------------------------------------

 

any amendments or supplements thereto or any documents incorporated therein by
reference or contained in any free writing prospectus (as such term is defined
in Rule 405) prepared by the Company or authorized by it in writing for use by
such Holder (or any amendment or supplement thereto); or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that the Company shall not be liable to such Indemnitee
in any such case to the extent that any such Loss is based solely upon (i) an
untrue statement or omission made in such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto),
in reliance upon and in conformity with information regarding such Indemnitee or
its plan of distribution or ownership interests which was furnished in writing
to the Company by such Indemnitee expressly for use in connection with such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto, or
(ii) offers or sales effected by or on behalf such Indemnitee “by means of” (as
defined in Rule 159A) a “free writing prospectus” (as defined in Rule 405) that
was not authorized in writing by the Company.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
Indemnitee and shall survive the transfer of the Registrable Securities by the
Holders.
 
(2)           If any proceeding shall be brought or asserted against any
Indemnitee, such Indemnitee shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnitee and the payment
of all reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnitee to give such notice shall not
relieve the Company of its obligations or liabilities pursuant to this
Agreement, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have materially and adversely
prejudiced the Company.
 
An Indemnitee shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnitee or Indemnitees
unless:  (1) the Company has agreed in writing to pay such fees and expenses;
(2) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnitee in
any such proceeding; or (3) the named parties to any such proceeding (including
any impleaded parties) include both such Indemnitee and the Company, and such
Indemnitee shall have been advised by counsel that a conflict of interest exists
if the same counsel were to represent such Indemnitee and the Company; provided,
that the Company shall not be liable for the fees and expenses of more than one
separate firm of attorneys at any time for all Indemnitees.  The Company shall
not be liable for any settlement of any such proceeding effected without its
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned.  The Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of any pending proceeding in respect of which
any Indemnitee is a party, unless such settlement includes an unconditional
release of such Indemnitee from all liability on claims that are the subject
matter of such proceeding.
 

 
46

--------------------------------------------------------------------------------

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnitee
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such proceeding in a manner not
inconsistent with this Section 3.14(g)(2)) shall be paid to the Indemnitee, as
incurred, within twenty (20) Business Days of written notice thereof to the
Company; provided, that the Indemnitee shall promptly reimburse the Company for
that portion of such fees and expenses applicable to such actions for which such
Indemnitee is finally judicially determined to not be entitled to
indemnification hereunder).  The failure to deliver written notice to the
Company within a reasonable time of the commencement of any such action shall
not relieve the Company of any liability to the Indemnitee under this Section
3.14(g), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.
 
(3)           If the indemnification provided for in Section 3.14(g)(1) is
unavailable to an Indemnitee with respect to any Losses or is insufficient to
hold the Indemnitee harmless as contemplated therein, then the Company, in lieu
of indemnifying such Indemnitee, shall contribute to the amount paid or payable
by such Indemnitee as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnitee, on the one hand,
and the Company, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of the Company, on the one hand, and of the
Indemnitee, on the other hand, shall be determined by reference to, among other
factors, whether the untrue statement of a material fact or omission to state a
material fact relates to information supplied by the Company or by the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; the Company
and each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 3.14(g)(3) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in Section 3.14(g)(1).  No Indemnitee guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.
 
(4)           The indemnity and contribution agreements contained in this
Section 3.14(g) are in addition to any liability that the Company may have to
the Indemnitees and are not in diminution or limitation of the indemnification
provisions under Article V of this Agreement.
 
(h)           Assignment of Registration Rights.  The rights of CapGen to
registration of Registrable Securities pursuant to Section 3.14(a) may be
assigned by CapGen to a transferee or assignee of Registrable Securities to
which (i) there is transferred to such transferee no less than $1,000,000 in
Registrable Securities and (ii) such transfer is permitted under the terms
hereof; provided, however, that the transferor shall, within ten (10) days after
such transfer, furnish to the Company written notice of the name and address of
such transferee or assignee and the number and type of Registrable Securities
that are being assigned.
 
(i)           Holdback.  With respect to any underwritten offering of
Registrable Securities by any Anchor Investor, CapGen or other Holders pursuant
to this Section 3.14, the Company agrees not to effect (other than pursuant to
such registration or pursuant to a Special Registration) any public sale or
distribution, or to file any registration statement (other than such
registration or a Special Registration) covering any of its equity securities,
or any securities convertible into or exchangeable or exercisable for
 

 
47

--------------------------------------------------------------------------------

 

such securities, during the period not to exceed ten days prior and 90 days
following the effective date of such offering or such longer period up to 90
days as may be requested by the managing underwriter.  The Company also agrees
to cause each of its directors and senior executive officers to execute and
deliver customary lockup agreements in such form and for such time period up to
90 days as may be requested by the managing underwriter.  “Special Registration”
means the registration of (i) equity securities and/or options or other rights
in respect thereof solely registered on Form S-4 or Form S-8 (or successor form)
or (ii) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, members of management, employees,
consultants, customers, lenders or vendors of the Company or the Company
Subsidiaries or in connection with dividend reinvestment plans.
 
(j)           Rule 144; Rule 144A Reporting.  With a view to making available to
CapGen and Holders the benefits of certain rules and regulations of the SEC
which may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:
 
(1)           make and keep adequate current public information with respect to
the Company available, as those terms are understood and defined in Rule
144(c)(1) or any similar or analogous rule promulgated under the Securities Act,
at all times after the effective date of this Agreement;
 
(2)           so long as CapGen or a Holder owns any Registrable Securities,
furnish to CapGen or such Holder forthwith upon request: (x) a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
under the Securities Act, and of the Exchange Act; (y) a copy of the most recent
annual or quarterly report of the Company; and (z) such other reports and
documents as CapGen or Holder may reasonably request in availing itself of any
rule or regulation of the SEC allowing it to sell any such securities without
registration; and
 
(3)           to take such further action as any Holder may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act.
 
(k)           As used in this Section 3.14, the following terms shall have the
following respective meanings:
 
(1)           “Effective Date” means the date that the Shelf Registration
Statement filed pursuant to Section 3.14(a)(1) is first declared effective by
the SEC.
 
(2)           “Effectiveness Deadline” means, with respect to the initial Shelf
Registration Statement required to be filed pursuant to Section 3.14(a)(1), the
earlier of (i) the 90th calendar day following the Closing Date and (ii) the 5th
Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Shelf Registration Statement will not
be “reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.
 

 
48

--------------------------------------------------------------------------------

 

(3)           “Holder” means the Investors and any other holder of Registrable
Securities to whom the registration rights conferred by the Transaction
Documents have been transferred in compliance with Section 3.14(h) hereof.
 
(4)           “Holders’ Counsel” means one counsel for the selling Holders
chosen by Holders holding a majority interest in the Registrable Securities
being registered.
 
(5)           “Register,” “registered” and “registration” shall refer to a
registration effected by preparing and (a) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (b) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement.
 
(6)           “Registrable Securities” means (A) all Common Stock held by CapGen
from time to time and the Warrants and (B) any equity securities issued or
issuable directly or indirectly with respect to the securities referred to in
clause (A) by way of conversion, exercise or exchange thereof or stock dividend
or stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities shall not be
Registrable Securities when (i) they are sold pursuant to an effective
registration statement under the Securities Act, (ii) they may be immediately
sold pursuant to Rule 144 without limitation thereunder on volume or manner of
sale and without the requirement for the Company to be in compliance with the
current public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), (iii) they shall have ceased to be outstanding or (iv) they have
been sold in a private transaction in which the transferor’s rights under the
Transaction Documents are not assigned to the transferee of the securities. No
Registrable Securities may be registered under more than one registration
statement at one time.
 
(7)           “Registration Expenses” means all expenses incurred by the Company
in effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 3.14, including, without limitation, all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show,” the reasonable fees and disbursements of
Holders’ Counsel (not to exceed $100,000), and expenses of the Company’s
independent accountants in connection with any regular or special reviews or
audits incident to or required by any such registration, but shall not include
Selling Expenses and the compensation of regular employees of the Company, which
shall be paid in any event by the Company.
 
(8)           “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.
 

 
49

--------------------------------------------------------------------------------

 

(9)           “SEC Guidance” means (i) any publicly-available written or oral
guidance, comments, requirements or requests of the SEC staff and (ii) the
Securities Act.
 
(10)           “Selling Expenses” means all discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder (other than the fees and
disbursements of Holders’ Counsel included in Registration Expenses).
 
(l)           At any time, any holder of Registrable Securities (including any
Holder) may elect to forfeit its rights set forth in this Section 3.14 from that
date forward; provided, that a Holder forfeiting such rights shall nonetheless
be entitled to participate under Sections 3.14(a)(4)-(7) in any Pending
Underwritten Offering to the same extent that such Holder would have been
entitled to if the holder had not withdrawn; and provided, further, that no such
forfeiture shall terminate a Holder’s rights or obligations under Section
3.14(g) with respect to any prior registration or Pending Underwritten
Offering.  “Pending Underwritten Offering” means, with respect to any Holder
forfeiting its rights pursuant to this Section 3.14(l), any underwritten
offering of Registrable Securities in which such Holder has advised the Company
of its intent to register its Registrable Securities either pursuant to Section
3.14(a)(1), 3.14(a)(4) or 3.14(a)(7) prior to the date of such Holder’s
forfeiture.
 
(m)           The Company and the Holders shall make, no later than the
Effectiveness Deadline, any revisions to the Warrants acceptable to such Holders
and necessary in order to permit a public distribution thereof, including
entering into a customary warrant agreement, appointing a warrant agent and
taking such other steps as will be needed to facilitate such a public
distribution.
 
3.15.           Certain Other Transactions.
 
(a)           Prior to the Second Closing (as defined in the Anchor Investment
Agreement), notwithstanding anything in the Transaction Documents to the
contrary, the Company shall not directly or indirectly effect or cause to be
effected any transaction with a third party that would reasonably be expected to
result in a Change in Control unless such third party shall have provided prior
assurance in writing to CapGen (in a form that is reasonably satisfactory to
CapGen) that the terms of the Transaction Documents shall be fully performed (i)
by the Company or (ii) by such third party if it is the successor of the Company
or if the Company is its direct or indirect Subsidiary.  For the avoidance of
doubt, it is understood and agreed that, in the event that a Change in Control
occurs on or prior to the Closing, CapGen shall maintain the right under the
Transaction Documents to acquire, pursuant to the terms and conditions of the
Transaction Documents, the Common Stock (or such other securities or property
(including cash) into which the Common Stock may have become exchangeable as a
result of such Change in Control), as if the Closing had occurred immediately
prior to such Change in Control, and also to acquire the Warrants and Common
Stock issuable upon CapGen’s exercise of the Warrants.
 
(b)           In the event that, at or prior to the Closing, (i) the number of
shares of Common Stock or securities convertible or exchangeable into or
exercisable for shares of Common Stock issued and outstanding is changed as a
result of any reclassification, stock split (including reverse split), stock
dividend or distribution (including any dividend or distribution of securities
convertible or exchangeable into or exercisable for shares of Common Stock),
merger, tender or exchange offer or other similar transaction, (ii) the Company
fixes a record date that is at or prior to the Closing Date for the payment of
any non-stock dividend or distribution on the Common Stock other than any
ordinary cash dividends, then the number of shares of Common Stock to be issued
to the CapGen at the Closing under the Transaction Documents or in connection
with CapGen’s backstop commitment pursuant to Section 3.18,
 

 
50

--------------------------------------------------------------------------------

 

together with the applicable per share price (and the number of shares and per
share price pursuant to the Rights Offering and the backstop commitment), shall
be equitably adjusted and/or the shares of Common Stock to be issued to CapGen
at the Closing under the Transaction Documents shall be equitably substituted
with shares of other stock or securities or property (including cash), in each
case, to provide CapGen with substantially the same economic benefit from the
Transaction Documents as CapGen had prior to the applicable
transaction.  Notwithstanding anything in this Agreement to the contrary, in no
event shall any such adjustment change the aggregate Purchase Price or any
component thereof, or change the aggregate percentage of shares to be purchased
by any Purchaser as specified in the Transaction Documents (which percentages
are based upon the shares of Common Stock to be outstanding immediately
following the issue of shares of Common Stock pursuant thereto).
 
(c)           Notwithstanding anything in the foregoing, the provisions of this
Section 3.15 shall not be triggered by (i) the transactions contemplated by the
Transaction Documents (other than the reverse stock split and related matters),
(ii) any issuances of options, restricted stock units or other equity-based
awards granted to newly-appointed directors, employees or consultants of the
Company at or around the same time as the transactions contemplated by the
Transaction Documents to such Persons, including upon exercise of any such
options (not to exceed 2.5% of the Capital Stock of the Company on a
fully-diluted basis).
 
(d)           The reverse stock split contemplated by this Agreement shall not
occur prior to the issuance of warrants pursuant to the Carlyle Investor Letter,
the Anchorage Investor Letter and the CapGen Investor Letter.
 
3.16.           Articles of Amendment.  In connection with the Closing, the
Company shall file the Articles of Amendment in the Commonwealth of Virginia,
and such Articles of Amendment shall continue to be in full force and effect as
of the Closing Date.
 
3.17.           Exchange Offers.  As soon as practicable following the date
hereof, the Company shall prepare and file with the SEC the Schedule TO covering
the Exchange Offers.  The Company shall use reasonable best efforts to have the
Schedule TO cleared by the SEC.  The Company shall, as promptly as practicable
after receipt thereof, provide CapGen copies of any written comments and advise
CapGen of any oral comments with respect to the Schedule TO received from the
SEC.  The Company shall provide CapGen with a reasonable opportunity to review
and comment on the Schedule TO, and any amendment thereto, prior to filing with
the SEC, and will provide CapGen with a copy of all such filings made with the
SEC.  Notwithstanding any other provision herein to the contrary, no amendment
to the Schedule TO shall be made without the approval of CapGen, which approval
shall not be unreasonably withheld or delayed.  The Company shall use its
reasonable best efforts to take any action required to be taken under any
applicable state securities laws in connection with the Exchange Offers.  The
Company shall advise CapGen, promptly after it receives notice thereof, of the
time when the Exchange Offer has become effective, the issuance of any stop
order, the suspension of the qualification of the Common Stock issuable pursuant
to the Exchange Offers for offering or sale in any jurisdiction, or any request
by the SEC for amendment of the Schedule TO.  The Company shall not pay or give,
directly or indirectly, any commission or other remuneration to any Person for
soliciting the acquisition of the Series A Preferred Stock and Series B
Preferred Stock or the exchange as contemplated pursuant to the Exchange
Offers.  The Board of Directors shall unanimously recommend to the holders of
the Series A Preferred Stock and the Series B Preferred Stock that such
stockholders tender their shares of Series A Preferred Stock and Series B
Preferred Stock into the Exchange Offers.
 
3.18.           Rights Offering.
 

 
51

--------------------------------------------------------------------------------

 

(a)           As promptly as practicable following the Closing, and subject to
compliance with all applicable Law, including the Securities Act, the Company
shall distribute to each holder of record of Common Stock, including any holders
who received Common Stock pursuant to the Series A Exchange and the Series B
Exchange as of the close of business on the Business Day immediately preceding
the Closing Date (each, a “Legacy Stockholder”) non-transferable rights (the
“Rights”) to purchase from the Company a an amount of Common Shares calculated
pursuant to Section 3.18(b) at a per share purchase price of $0.43 (“Rights
Purchase Price”).  The transactions described in this Section 3.18, including
the purchase and sale of Common Shares upon the exercise of Rights and any
commitments to purchase unsubscribed Common Shares in Section 3.18(c), shall be
referred to in this Agreement as the “Rights Offering.”  The registration
statement relating to the Rights Offering shall be filed within 15 days after
the Closing.
 
(b)           Each Right shall entitle a Legacy Stockholder to purchase any
whole number of Common Shares, provided that (i) no Legacy Stockholder shall
thereby exceed, together with any other person with whom such Legacy Stockholder
may be aggregated under applicable Law, 4.9% beneficial ownership of the
Company’s equity securities and (ii) the aggregate purchase price of all Common
Shares purchased in the Rights Offering shall not exceed Twenty-Million Dollars
($20,000,000).
 
(c)           In the event the Rights Offering is over-subscribed, subscriptions
by Legacy Stockholders shall be reduced proportionally based on their pro rata
ownership of the Common Stock outstanding as of the close of business on the
trading day immediately preceding the Closing Date but assuming that the
Exchange Offers shall have occurred on such date.  In the event the Rights
Offering is under-subscribed, CapGen hereby agrees to purchase any unsubscribed
Common Shares at the Rights Purchase Price simultaneously with, and conditioned
upon, the Second Closing (as defined by the Anchor Investment Agreement).
 
ARTICLE IV
TERMINATION
4.1.           Termination.  This Agreement may be terminated prior to the
Closing:
 
(a)           by mutual written agreement of the Company and CapGen;
 
(b)           by any party, upon written notice to the other parties, in the
event that the Closing does not occur on or before September 30, 2010; provided,
however, that the right to terminate this Agreement pursuant to this Section
4.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;
 
(c)           by CapGen, upon written notice to the Company, if (i) there has
been a breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that
Section 1.2(c)(2)(A) would not be satisfied and (ii) such breach or condition is
not curable or, if curable, is not cured prior to the date that would otherwise
be the Closing Date in absence of such breach or condition; provided that this
Section 4.1(c) shall only apply if CapGen is not in material breach of any of
the terms of this Agreement;
 

 
52

--------------------------------------------------------------------------------

 

(d)           by the Company, upon written notice to CapGen, if (i) there has
been a breach of any representation, warranty, covenant or agreement made by
CapGen in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that
Section 1.2(c)(3)(A) would not be satisfied and (ii) such breach or condition is
not curable or, if curable, is not cured prior to the date that would otherwise
be the Closing Date in absence of such breach or condition; provided that this
Section 4.1(d) shall only apply if the Company is not in material breach of any
of the terms of this Agreement;
 
(e)           by any party, upon written notice to the other parties, in the
event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;
 
(f)           by CapGen, upon written notice to the Company, if CapGen or any of
its Affiliates receives written notice from or is otherwise advised by, the
Federal Reserve or the BFI that the Federal Reserve will not grant (or intends
to rescind or revoke if previously granted) the approvals or determinations
referred to in Section 1.2(c)(2)(D); or
 
(g)           by the Company, upon written notice to CapGen, if the Company
receives written notice from or is otherwise advised by the Federal Reserve that
the Federal Reserve or the BFI will not grant (or intends to rescind or revoke
if previously granted) the approvals or determinations  referred to in Section
1.2(c)(2)(D).
 
4.2.           Effects of Termination.  In the event of any termination of the
Transaction Documents as provided in Section 4.1, this Agreement (other than
Section 3.3 and Article VI of this Agreement, which shall remain in full force
and effect) shall forthwith become wholly void and of no further force and
effect; provided that nothing herein shall relieve any party from liability for
fraud or willful breach of this Agreement.
 
ARTICLE V
INDEMNITY
5.1.           Indemnification by the Company.
 
(a)           After the Closing, and subject to Sections 5.1, 5.3 and 5.4, the
Company shall indemnify, defend and hold harmless to the fullest extent
permitted by Law CapGen and its Affiliates, and their successors and assigns,
officers, directors, partners, members and employees, as applicable, (the
“CapGen Indemnified Parties”) against, and reimburse any of the CapGen
Indemnified Parties for:
 
(1)           all Losses that any of the CapGen Indemnified Parties may at any
time suffer or incur, or become subject to as a result of or in connection with
the inaccuracy or breach of any representation or warranty made by the Company
in this Agreement or any certificate delivered pursuant hereto or as a result of
or in connection with any breach or failure by the Company to perform any of
their covenants or agreements contained in this Agreement; and
 
(2)           any Action by any stockholder of the Company or any other Person
relating to this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby (including the Investment, the
Anchor Investment Agreement, the Other Private Placements, the TARP Exchange,
the Exchange Offers and the Rights Offering).
 

 
53

--------------------------------------------------------------------------------

 

(b)           Notwithstanding anything to the contrary contained herein, the
Company shall not be required to indemnify, defend or hold harmless any of the
CapGen Indemnified Parties against, or reimburse any of the CapGen Indemnified
Parties for any Losses pursuant to Section 5.1(a)(1)(A) (other than Losses
arising out of the inaccuracy or breach of any Company Specified
Representations) (i) with respect to any claim (or series of related claims
arising from the same underlying facts, events or circumstances) unless such
claim (or series of related claims arising from the same underlying facts,
events or circumstances) involves Losses in excess of $100,000 (nor shall any
such claim or series of related claims that do not meet the $100,000 threshold
to be applied to or considered for purposes of calculating the aggregate amount
of the Losses by any of the CapGen Indemnified Parties for which the Company
has  responsibility under clause (ii) of this Section 5.1(b)); and (ii) until
the aggregate amount of the CapGen Indemnified Parties’ Losses for which the
CapGen Indemnified Parties are finally determined to be otherwise entitled to
indemnification under Section 5.1(a)(1)(A) exceeds one percent (1)% of CapGen’s
aggregate purchase price paid to the Company pursuant to Section 1.1 hereof (the
“CapGen Deductible”), after which the Company shall be obligated for all of the
CapGen Indemnified Parties’ Losses for which the CapGen Indemnified Parties are
finally determined to be otherwise entitled to indemnification under Section
5.1(a)(1)(A) that are in excess of such CapGen Deductible.  Notwithstanding
anything to the contrary contained herein, the Company shall not be required to
indemnify, defend or hold harmless the CapGen Indemnified Parties against, or
reimburse the CapGen Indemnified Parties for, any Losses pursuant to Section
5.1(a)(1)(A) in a cumulative aggregate amount exceeding the aggregate purchase
price paid by CapGen to the Company pursuant to Section 1.1 hereof (other than
Losses arising out of the inaccuracy or breach of any Company Specified
Representations).
 
(c)           [Reserved.]
 
(d)           For purposes of Section 5.1(a), in determining whether there has
been a breach of a representation or warranty, the parties hereto shall ignore
any “materiality,” “Knowledge”, “Material Adverse Effect,” or similar
qualifications.
 
5.2.           Indemnification by CapGen.
 
(a)           After the Closing and subject to Sections 5.2, 5.3 and 5.4, CapGen
shall indemnify, defend and hold harmless to the fullest extent permitted by Law
the Company against, and reimburse the Company for, all Losses that the Company
may at any time suffer or incur, or become subject to (1) as a result of or in
connection with the inaccuracy or breach of any representation or warranty made
by CapGen in this Agreement or (2) as a result of or in connection with any
breach or failure by CapGen to perform any of its covenants or agreements
contained in this Agreement.
 
(b)           Notwithstanding anything to the contrary contained herein, CapGen
shall not be required to indemnify, defend or hold harmless the Company against,
or reimburse the Company (1) for Losses for which the Company would be required
to indemnify the CapGen Indemnified Parties pursuant to Section 5.1(a)(1)(B) or
(2) for any Losses pursuant to Section 5.2(a)(1) (other than Losses arising out
of the inaccuracy or breach of any CapGen Specified Representations) (i) with
respect to any claim (or series of related claims arising from the same
underlying facts, events or circumstances) unless such claim (or series of
related claims arising from the same underlying facts, events or circumstances)
involves Losses in excess of $100,000 of the purchase price paid by CapGen
pursuant to Section 1.1 hereof (nor
 

 
54

--------------------------------------------------------------------------------

 

shall any such claim or series of related claims that do not meet the $100,000
threshold be applied to or considered for purposes of calculating the aggregate
amount of the Company’s Losses for which CapGen has responsibility under clause
(ii) of this Section 5.2(b)); and (ii) until the aggregate amount of the
Company’s Losses for which the Company are finally determined to be otherwise
entitled to indemnification under Section 5.2(a)(1) exceeds one percent (1)% of
CapGen’s aggregate purchase price paid to the Company pursuant to Section 1.1
hereof (the “Company Deductible”), after which CapGen shall be obligated for all
of the Company’s Losses for which the Company is finally determined to be
otherwise entitled to indemnification under Section 5.2(a)(1) that are in excess
of such Company Deductible.  Notwithstanding anything to the contrary contained
herein, CapGen shall not be required to indemnify, defend or hold harmless the
Company against, or reimburse the Company for, any Losses pursuant to Section
5.2(a)(1) in a cumulative aggregate amount exceeding the aggregate purchase paid
by CapGen to the Company pursuant to Section 1.1 hereof (other than Losses
arising out of the inaccuracy or breach of any of CapGen Specified
Representations).
 
(c)           For purposes of Section 5.2(a), in determining whether there has
been a breach of a representation or warranty, the parties hereto shall ignore
any “materiality” or similar qualifications.
 
5.3.           Notification of Claims.
 
(a)           Any Person that may be entitled to be indemnified under this
Agreement (the “Indemnified Party”) shall promptly notify the party or parties
liable for such indemnification (the “Indemnifying Party”) in writing of any
claim in respect of which indemnity may be sought hereunder, including any
pending or threatened claim or demand by a third party that the Indemnified
Party has determined has given or could reasonably give rise to a right of
indemnification under this Agreement (including a pending or threatened claim or
demand asserted by a third party against the Indemnified Party) (each, a “Third
Party Claim”), describing in reasonable detail the facts and circumstances with
respect to the subject matter of such claim or demand; provided, however, that
the failure to provide such notice shall not release the Indemnifying Party from
any of its obligations under this Agreement except to the extent that the
Indemnifying Party is materially prejudiced by such failure.  The parties agree
that notices for claims in respect of a breach of a representation, warranty,
covenant or agreement must be delivered prior to the expiration of any
applicable survival period specified in Section 6.1 for such representation,
warranty, covenant or agreement; provided, that if, prior to such applicable
date, a party hereto shall have notified the other parties hereto in accordance
with the requirements of this Section 5.3(a) of a claim for indemnification
under this Agreement (whether or not formal legal action shall have been
commenced based upon such claim), such claim shall continue to be subject to
indemnification in accordance with this Agreement notwithstanding the passing of
such applicable date.
 
(b)           Upon receipt of a notice of a claim for indemnity from an
Indemnified Party pursuant to Section 5.3(a) in respect of a Third Party Claim,
the Indemnifying Party may, by notice to the Indemnified Party delivered within
twenty (20) Business Days of the receipt of notice of such Third Party Claim,
assume the defense and control of any Third Party Claim, with its own counsel
and at its own expense, but shall allow the Indemnified Party a reasonable
opportunity to participate in the defense of such Third Party Claim with its own
counsel and at the Indemnifying Party’s expense (except that the Indemnifying
party shall only be liable for the reasonable fees and expenses of one law firm
for all of the Indemnified Parties).  The Indemnified Party may take any actions
reasonably necessary to defend such Third Party Claim prior to the time that it
receives a notice from the Indemnifying Party as contemplated by the immediately
preceding sentence.  The Company or CapGen (as the case may be) shall, and shall
cause each of their Affiliates and representatives to, cooperate fully with the
Indemnifying Party in the defense of any Third Party Claim.  The Indemnifying
Party shall not, without the prior written consent of
 

 
55

--------------------------------------------------------------------------------

 

the Indemnified Party (which shall not be unreasonably withheld), consent to a
settlement, compromise or discharge of, or the entry of any judgment arising
from, any Third Party Claim, unless such settlement, compromise, discharge or
entry of any judgment does not involve any finding or admission of any violation
of Law or admission of any wrongdoing by the Indemnified Party, and the
Indemnifying Party shall (i) pay or cause to be paid all amounts arising out of
such settlement or judgment concurrently with the effectiveness of such
settlement or judgment (unless otherwise provided in such judgment), (ii) not
encumber any of the material assets of any Indemnified Party or agree to any
restriction or condition that would apply to or materially adversely affect any
Indemnified Party or the conduct of any Indemnified Party’s business and (iii)
obtain, as a condition of any settlement, compromise, discharge, entry of
judgment (if applicable), or other resolution, a complete and unconditional
release of each Indemnified Party from any and all liabilities in respect of
such Third Party Claim.  The Indemnified Party shall not settle, compromise or
consent to the entry of any judgment with respect to any claim or demand for
which it is seeking indemnification from the Indemnifying Party or admit to any
liability with respect to such claim or demand without the prior written consent
of the Indemnifying Party (which consent shall not be unreasonably withheld or
delayed).
 
(c)           In the event any Indemnifying Party receives a notice of a claim
for indemnity from an Indemnified Party pursuant to Section 5.3(a) that does not
involve a Third Party Claim, the Indemnifying Party shall notify the Indemnified
Party within twenty (20) Business Days following its receipt of such notice
whether the Indemnifying Party disputes its liability to the Indemnified Party
under this agreement.  The Indemnified Party shall reasonably cooperate with and
assist the Indemnifying Party in determining the validity of any such claim for
indemnity by the Indemnified Party.
 
5.4.           Indemnification Payment.  In the event a claim or any Action for
indemnification hereunder has been finally determined, the amount of such final
determination shall be paid (a) if the Indemnified Party is CapGen, by the
Company to the Indemnified Party and (b) if the Indemnified Party is the
Company, by CapGen to the Indemnified Party, in each case on demand in
immediately available funds; provided, however, that any reasonable and
documented out-of-pocket expenses incurred by the Indemnified Party as a result
of such claim or Action shall be reimbursed promptly by the Indemnifying Party
upon receipt of an invoice describing such costs incurred by the Indemnified
Party.  A claim or an Action, and the liability for and amount of damages
therefor, shall be deemed to be “finally determined” for purposes of this
Agreement when the parties hereto have so determined by mutual agreement or, if
disputed, when a final non-appealable governmental order has been entered into
with respect to such claim or Action.
 
5.5.           Exclusive Remedies.  Except as set forth in this Agreement, the
other Transaction Documents and any other documents delivered in connection with
the Closing of the transactions contemplated by the Transaction Documents, the
Company and its representatives make no representation or warranty, expressed or
implied, at law or in equity, in respect of the Company or the Company's
business or prospects; and any and all other representations and warranties made
by the Company or its representatives are deemed to have been superseded by this
Agreement and do not survive.  CapGen acknowledges and agrees that it is relying
solely on its own investigations and the representations and warranties
contained in this Agreement, the other Transaction Documents, and the other
documents delivered in connection with the Closing in deciding to enter into
this Agreement and consummate the Closing.  Without limiting the previous two
sentences, each party hereto acknowledges and agrees that following the Closing,
the indemnification provisions hereunder shall be the sole and exclusive
remedies of the parties hereto for any breach of the representations, warranties
or covenants contained in the this Agreement.  No investigation of the Company
by CapGen, or by the Company of CapGen, whether prior to or after the date
hereof, shall limit any Indemnified Party’s exercise of any right hereunder or
be deemed to be a waiver of any such right.  The parties agree that any
indemnification payment made
 

 
56

--------------------------------------------------------------------------------

 

pursuant to this Agreement shall be treated as an adjustment to the Purchase
Price for Tax purposes, unless otherwise required by Law.
 
ARTICLE VI
MISCELLANEOUS
6.1.           Survival.  The representations and warranties of the parties
hereto contained in this Agreement shall survive in full force and effect until
the date that is eighteen (18) months after the Closing Date (or until final
resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
end of such period), at which time they shall terminate and no claims shall be
made for indemnification under Section 5.1 or Section 5.2, as applicable, for
breaches of representations or warranties thereafter, except the Company
Specified Representations (other than the representations and warranties made in
Section 2.2(z), which shall survive until sixty (60) days following the
expiration of the applicable statute of limitations) and the CapGen Specified
Representations shall survive the Closing indefinitely.  The covenants and
agreements set forth in this Agreement shall survive until the earliest of the
duration of any applicable statute of limitations or until performed or no
longer operative in accordance with their respective terms.
 
6.2.           Expenses.  Whether or not the transactions contemplated by the
Transaction Documents are completed, the Company shall reimburse CapGen
promptly, upon receipt of invoices from CapGen, for all reasonable and
documented out-of-pocket expenses incurred by CapGen and its Affiliates in
connection with its due diligence investigation of the Company and the
transactions contemplated by the Transaction Documents, the preparation,
negotiation and enforcement of the Transaction Documents, and the filing or
pursuit of any Governmental Consent required in connection with the
foregoing  (including, but not limited to, all fees and expenses of attorneys,
consultants, accounting, financial and other advisors) incurred by or on behalf
of CapGen or its Affiliates in connection with the transactions contemplated by
the Transaction Documents.  Except as provided in the foregoing sentence, each
party will pay their own costs and expenses in connection with this Agreement
and the transactions contemplated hereby.
 
6.3.           Other Definitions.  Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time.
 
(a)           the term “Agency” means the Federal Housing Administration, the
Federal Home Loan Mortgage Corporation, the Farmers Home Administration (now
known as Rural Housing and Community Development Services), the Federal National
Mortgage Association, the Federal National Mortgage Association, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(i) determine any investment, origination, lending or servicing requirements
with regard to mortgage loans originated, purchased or serviced by the Company
or (ii) originate, purchase, or service mortgage loans, or otherwise promote
mortgage lending, including state and local housing finance authorities;
 
(b)           the term “Affiliate” means, with respect to any Person, any Person
directly or indirectly controlling, controlled by or under common control with,
such other Person provided that no security holder of the Company shall be
deemed to be an Affiliate of any other security holder or of the Company or any
of its Subsidiaries solely by reason of any investment in the
 

 
57

--------------------------------------------------------------------------------

 

Company.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”) when used with respect to any Person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such Person, whether through the ownership of voting securities by contract or
otherwise;
 
(c)           the term “Articles of Amendment” means the General Articles of
Amendment, the Preferred Stock Articles of Amendment and any other amendments to
the Company’s Articles of Incorporation that may be required pursuant to the
transactions contemplated by the Transaction Documents;
 
(d)           the term “Board of Directors” means the Board of Directors of the
Company;
 
(e)           the term “Business Day” means any day except Saturday, Sunday and
any day which shall be a legal holiday or a day on which banking institutions in
the State of New York or in the State of Virginia generally are authorized or
required by Law or other governmental actions to close;
 
(f)           the term “Capital Stock” means capital stock or other type of
equity interest in (as applicable) a Person;
 
(g)           the term “Change in Control” means, with respect to the Company,
the occurrence of any one of the following events:
 
A.           any person is or becomes a beneficial owner (as such term is
defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act), other than the
Investors and their Affiliates, directly or indirectly, of 20% of the aggregate
voting power of the voting securities; provided, however, that the event
described in this clause (2) will not be deemed a Change in Control by virtue of
any holdings or acquisitions: (i) by the Company or any of its Subsidiaries,
(ii) by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any of its Subsidiaries; provided that such holdings or
acquisitions by any such plan (other than any plan maintained under Section
401(k) of the Internal Revenue Code of 1986, as amended) do not exceed 20% of
the then outstanding voting securities, (iii) by any underwriter temporarily
holding securities pursuant to an offering of such securities or (iv) pursuant
to a Non-Qualifying Transaction;
 
B.           the consummation of a merger, consolidation, statutory share
exchange or similar transaction that requires adoption by the Company’s
stockholders (a “Business Combination”), unless immediately following such
Business Combination: (x) more than 50% of the total voting power of the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or, if applicable, the ultimate parent corporation that directly
or indirectly has beneficial ownership (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act), of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by voting securities that were outstanding
immediately before such Business Combination (or, if applicable, is represented
by shares into which such voting securities were converted pursuant to such
Business Combination), and (y) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving
 

 
58

--------------------------------------------------------------------------------

 

Corporation) following the consummation of the Business Combination were
incumbent directors at the time the Company’s Board of Directors approved the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (x) and
(y) above will be deemed a “Non-Qualifying Transaction”);
 
C.           the stockholders of the Company approve a plan of liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets; or
 
D.           a majority of the members of the Board of Directors are not
Continuing Directors; provided that the changes to the membership of the Board
of Directors pursuant to Section 3.5 herein shall not be considered a Change of
Control;
 
(h)           the term “Code” means the Internal Revenue Code of 1986, as
amended;
 
(i)           the term “Company Specified Representations” means the
representations and warranties made in Section 2.2(a), Section 2.2(c), Section
2.2(d)(1), Section 2.2(z), and Section 2.2(cc);
 
(j)           the term “Continuing Directors” means, as of any date of
determination, any member of the Board of Directors who (i) was a member of the
Board of Directors on the date of this Agreement or (ii) was nominated for
election or elected to the Board of Directors with the approval of a majority of
the Continuing Directors who were members of the Board of Directors at the time
of such new director’s nomination or election;
 
(k)           the term “Disclosure Schedule” shall mean  a schedule delivered,
on or prior to the date hereof, by (i) CapGen to the Company and (ii) the
Company to CapGen setting forth, among other things, items the disclosure of
which is necessary or appropriate either in response to an express disclosure
requirement contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 2.2 with respect to the
Company, or in Section 2.3 with respect to CapGen, or to one or more covenants
contained in Article III;
 
(l)           The term “Environmental Laws” means all federal, state or local
laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, Laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes into the environment;
 
(m)           the term “GAAP” means United States generally accepted accounting
principles and practices as in effect from time to time;
 
(n)           the term “General Articles of Amendment” means the amendments to
Company’s Articles of Incorporation required to effect General Stockholder
Proposals, pursuant to the Articles of Amendment attached hereto as Exhibit G;
 
(o)           the term “Governmental Consent” means any notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Entity, or the expiration or
termination of any statutory waiting periods, including the expiration or
termination of any applicable waiting period under the Hart
 

 
59

--------------------------------------------------------------------------------

 

Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules and
regulations promulgated thereunder (the “HSR Act”);
 
(p)           the term “Governmental Entity” means any court, administrative
agency or commission or other governmental authority or instrumentality, whether
federal, state, local or foreign, and any applicable industry self-regulatory
organization;
 
(q)            the term “Insurer” means a Person who insures or guarantees for
the benefit of the mortgagee all or any portion of the risk of loss upon
borrower default on any of the mortgage loans originated, purchased or serviced
by the Company, including the Federal Housing Administration, the United States
Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such mortgage loans or the
related collateral;
 
(r)           the term “Knowledge” of the Company and words of similar import
mean the knowledge of any directors, executives or other employees of the
Company listed on Schedule I hereto;
 
(s)           the term “CapGen Specified Representations” means the
representations and warranties made in Section 2.3(a), Section 2.3(b)A  Section
2.3(d) and Section 2.3(e);
 
(t)           the term “Loan Investor” means any Person (including an Agency)
having a beneficial interest in any mortgage loan originated, purchased or
serviced by the Company or a security backed by or representing an interest in
any such mortgage loan;
 
(u)           the term “Losses” means any and all losses, damages, reasonable
costs, reasonable expenses (including reasonable attorneys’ fees and
disbursements), liabilities, settlement payments, awards, judgments, fines,
obligations, claims, and deficiencies of any kind, excluding exemplary and
punitive damages;
 
(v)           the term “Person” means any individual, firm, corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, limited liability company, Governmental Entity or other
entity of any kind, and shall include any successor (by merger or otherwise) of
such entity;
 
(w)           the term “Proxy Statement” means a proxy statement related to the
transactions contemplated by the Transaction Documents;
 
(x)           the term “Rule 144” means such rule promulgated under the
Securities Act (or any successor provision), as the same shall be amended from
time to time;
 
(y)           the term “Schedule TO” means a tender offer statement under
Section 3(e)(1) of the Exchange Act on Schedule TO-I and all amendments, with
respect to the Exchange Offer, in each case including the document, all exhibits
thereto and any document incorporated by reference therein;
 
(z)           the term “Series A Exchange” means the exchange offer pursuant to
which the Series A Preferred Stock shall be exchanged for Common Stock pursuant
to the terms and conditions of such exchange offer made by the Company to each
of the holders of Series A Preferred Stock;
 

 
60

--------------------------------------------------------------------------------

 

(aa)           the term “Series A Stockholder Proposal” means the amendments
proposed to be made to the Series A Preferred Stock as contemplated by the
Transaction Documents;
 
(bb)           the term “Series B Exchange” means the exchange offer pursuant to
which the Series B Preferred Stock shall be exchanged for Common Stock pursuant
to the terms and conditions of such exchange offer made by the Company to each
of the holders of Series B Preferred Stock;
 
(cc)           the term “Series B Stockholder Proposal” means amendments
proposed to be made to the Series A Preferred Stock as contemplated by the
Transaction Documents;
 
(dd)           the term “Stockholder Proposals” means the Series A Stockholder
Proposals, the Series B Stockholder Proposals and the General Stockholder
Proposals;
 
(ee)           the term “Subsidiary” means, with respect to any Person, any
corporation, partnership, joint venture, limited liability company or other
entity (x) of which such Person or a Subsidiary of such Person is a general
partner or (y) of which a majority of the voting securities or other voting
interests, or a majority of the securities or other interests of which having by
their terms ordinary voting power to elect a majority of the board of directors
or persons performing similar functions with respect to such entity, is directly
or indirectly owned by such Person and/or one or more Subsidiaries thereof;
 
(ff)           the term “Tax” or “Taxes” means all United States federal, state,
local or foreign income, profits, estimated, gross receipts, windfall profits,
severance, property, intangible property, occupation, production, sales, use,
license, excise, emergency excise, franchise, capital gains, capital stock,
employment, withholding, transfer, stamp, payroll, goods and services, value
added, alternative or add-on minimum tax, or any other tax, custom, duty or
governmental fee, or other like assessment or charge of any kind whatsoever,
together with any interest, penalties, fines, related liabilities or additions
to tax that may become payable in respect thereof imposed by any Governmental
Entity, whether or not disputed;
 
(gg)           the term “Tax Return” shall mean any return, declaration, report
or similar statement required to be filed with respect any Taxes (including any
attached schedules), including, without limitation, any information return,
claim or refund, amended return and declaration of estimated Tax;
 
(hh)           the term “Transaction Documents” means this Agreement, the Anchor
Investment Agreement, the Additional Agreements, the Treasury Letter , the
Exchange Agreement, the Other Private Placement documents, the Exchange Offer
documents, the Carlyle Investor Letter, the Anchorage Investor Letter, the
CapGen Investor Letter, the Davidson Investor Letter, the Fir Tree Investor
Letter and the Rights Offering documents, as the same may be amended or modified
from time to time;
 
(ii)           the term “Warrants” means the warrants to purchase Common Stock
to be issued to CapGen pursuant to the CapGen Investor Letter.
 
(jj)           the word “or” is not exclusive;
 

 
61

--------------------------------------------------------------------------------

 

(kk)           the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;
 
(ll)           the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision; and
 
(mm)           all article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit and schedule references not attributed to a
particular document shall be references to such exhibits and schedules to this
Agreement.
 
6.4.           Independent Nature of CapGen’s Obligations and Rights.  The
obligations of CapGen under any Transaction Document are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
any Transaction Document.  The decision of CapGen to purchase the Common Shares
pursuant to the Transaction Documents has been made by CapGen independently of
any other non-affiliated Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company, which may have been made or given by any
other non-affiliated Investor or by any agent or employee of any other
non-affiliated Investor, and neither CapGen nor any of its agents or employees
shall have any liability to any other Investor (or any other Person) relating to
or arising from any such information, materials, statement or opinions.  Nothing
contained in the Transaction Documents, and no action taken by CapGen pursuant
hereto or thereto, shall be deemed to constitute CapGen and the other Investors
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that CapGen and the other Investors are in any way
acting in concert or as a group, and the Company will not assert any such claim
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  CapGen confirms that it has independently participated
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors and no Investor has acted as agent for CapGen in
connection with making its investment hereunder and that no non-affiliated
Investor will be acting as agent of CapGen (and its Affiliates) in connection
with monitoring its investment in the Common Shares or enforcing its rights
under the Transaction Documents.  CapGen shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of the Transaction Documents, and it shall not be necessary for any
Investor to be joined as an additional party in any proceeding for such purpose.
 
6.5.           Amendment and Restatement of Original Minority Investors
Agreement
 
6.6.           The parties agree that, effective as of the Modification Date
(defined below), (a) the Securities Purchase Agreement, dated as of May 24,
2010, by and among the Company and the purchasers signatory thereto (the
“Minority Investors Agreement”) shall be amended in its entirety by replacing
such agreement with the provisions of this Agreement and the Minority Investors
Agreement shall be of no further force and effect.  In consideration of the
foregoing, each party hereto, for itself and its successors and assigns,
effective on the Modification Date, hereby releases and forever discharges the
other party hereto and their Affiliates, and any of their successors and
assigns, and all such Persons’ respective officers, directors, partners, members
and employees of and from any and all Actions, losses and liabilities that now
exist or may hereafter arise pursuant to the Minority Investors Agreement as a
result of any matter, fact, circumstance, happening or thing whatsoever
occurring or failing to occur under the Minority Investors
Agreement.  “Modification Date” shall mean the date on which occurs the
execution and delivery by all parties of (i) this Agreement, (ii) the amendment
and restatement of the Anchor Investment Agreement, (iii) the amendment and
restatement of the Minority Investors Agreement, (iv) the CapGen Investment
Agreement, and (v) such other modifications of the other Transaction Agreements
as is mutually agreed by the Anchor Investors, the Company and CapGen.
 

 
62

--------------------------------------------------------------------------------

 

6.6.           Amendment and Waivers.  The conditions to each party’s obligation
to consummate the Closing are for the sole benefit of such party and may be
waived by such party in whole or in part to the extent permitted by Law.  No
amendment or waiver of any provision of this Agreement will be effective against
any party hereto unless it is in a writing signed by a duly authorized officer
of such party that makes express reference to the provision or provisions
subject to such amendment or waiver.
 
6.7.           Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.
 
6.8.           Governing Law.  This Agreement will be governed by and construed
in accordance with the Laws of the State of New York applicable to contracts
made and to be performed entirely within such State.
 
6.9.           Jurisdiction.  The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York sitting in the borough of Manhattan, New York, New York, so
long as such court shall have subject matter jurisdiction over such suit, action
or proceeding or, if it does not have subject matter jurisdiction, in any New
York State court sitting in the borough of Manhattan, New York, New York, and
each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 6.11 shall
be deemed effective service of process on such party.  The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts referred to above for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.
 
6.10.           WAIVER OF JURY TRIAL.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
6.11.           Notices.  Any notice, request, instruction or other document to
be given hereunder by any party to the other will be in writing and will be
deemed to have been duly given (a) on the date of delivery if delivered
personally or by telecopy or facsimile, upon confirmation of receipt, (b) on the
first Business Day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid.  All notices hereunder shall be delivered as set forth below,
or pursuant to such other instructions as may be designated in writing by the
party to receive such notice.
 

 
63

--------------------------------------------------------------------------------

 

(a)           If to CapGen Capital Group VI LP:
 
c/o CapGen Financial
280 Park Avenue
40th Floor West, Suite 401
New York, New York 10017
Attention: John P. Sullivan
Telephone: ( )
Fax: ( )
 
with a copy (which copy alone shall not constitute notice)::
 
Jones Day
1420 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309-3053
Attention: Ralph F. MacDonald, III
Telephone: (404) 581-8622
Fax: (404) 581-8330
 
(b)           If to the Company:
 
Hampton Roads Bankshares, Inc.
999 Waterside Dr., Suite 200
Norfolk, Virginia  23510
Attn:           Douglas J. Glenn, Esq.
Telephone:  (757) 217-3634
Fax:  (757) 217-3656
 
with a copy (which copy alone shall not constitute notice):
 
Williams Mullen
999 Waterside Dr., Suite 1700
Norfolk, Virginia 23510
Attn: William A. Old, Jr.
Telephone: (757) 629-0613
Fax: (757) 629-0660
 
6.12.           Entire Agreement.  This Agreement (including the Exhibits and
Schedules hereto), the other Transaction Documents, the Confidentiality
Agreements and the letter agreements referred to in Section 6.2 constitute the
entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, inducements or conditions, both written and
oral, among the parties, with respect to the subject matter hereof and thereof.
 
6.13.           Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of the Common Shares.  The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of CapGen.  CapGen may assign some or all of its rights
hereunder or thereunder without the consent of the Company (i) to any third
party, if in compliance with the Transaction Documents and Law or (ii) to any
Affiliate of CapGen, and such assignee shall be deemed to
 

 
64

--------------------------------------------------------------------------------

 

be CapGen hereunder with respect to such assigned rights and shall be bound by
the terms and conditions of this Agreement that apply to CapGen.
 
6.14.           Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.
 
6.15.           Severability.  If any provision of this Agreement or the
application thereof to any Person (including the officers and directors of
CapGen and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.
 
6.16.           Third Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any Person or entity
(including, but not limited to any Additional Investors) other than the parties
hereto, any benefit right or remedies, except that the provisions of Sections
3.5, 3.14, 5.1 and 5.2 shall inure to the benefit of the persons referred to in
that Section.
 
6.17.           Public Announcements.  Each of the parties hereto will cooperate
with each other in the development and distribution of all news releases and
other public information disclosures with respect to the Transaction Documents
and any of the transactions contemplated hereby and thereby, including any
communications to the employees and customers of the Company and its
Affiliates.  Without limiting the foregoing, except as otherwise permitted in
the next sentence, no party hereto will make (and each party will use its best
efforts to ensure that its Affiliates and Representatives do not make) any such
news release or public disclosure without first consulting with the other
parties hereto and, in each case, also receiving each other party’s consent
(which shall not be unreasonably withheld or delayed).  In the event a party
hereto is advised by its outside legal counsel that a particular disclosure is
required by Law, such party shall be permitted to make such disclosure but shall
be obligated to use its reasonable best efforts to consult with the other
parties hereto and take their comments into account with respect to the content
of such disclosure before issuing such disclosure.
 
6.18.           Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to seek specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity.
 
6.19.           No Recourse
.  This Agreement may only be enforced against the named parties hereto.  All
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may be made only against the entities that are expressly identified as parties
hereto or that are subject to the terms hereof, and no past, present or future
director, officer, employee, incorporator, member, manager, partner,
stockholder, Affiliate, agent, attorney or representative of CapGen or any other
party hereto (including any person negotiating or executing this Agreement on
behalf of a party hereto) shall have any liability or obligation with respect to
this Agreement or with respect to any claim or cause of action, whether in tort,
contract or otherwise, that may arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement and the transactions
contemplated hereby.
 

 
65

--------------------------------------------------------------------------------

 

[Signature Page Follows]
 
 

 
66

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
 
HAMPTON ROADS BANKSHARES, INC.
 
 
 
By:
 

 
Name:

 
Title:

 
 
 
CAPGEN CAPITAL GROUP VI LP

 
 
By:
CAPGEN CAPITAL GROUP VI, LLC,

 
ITS GENERAL PARTNER

 
 
 
By:
 

 
Name:

 
Title:

 
 
 
